
	

113 S2757 IS: America COMPETES Reauthorization Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2757
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Rockefeller (for himself, Mr. Durbin, Mr. Nelson, Mr. Pryor, Mr. Coons, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To invest in innovation through research and development, to improve the competitiveness of the
			 United States, and for other purposes.
	
	
		1.Short title; table of contents(a)Short title
				This Act may be cited as the
		  America COMPETES Reauthorization Act of 2014 or America Creating Opportunities to Meaningfully Promote Excellence in Technology, Education, and
			 Science Reauthorization Act of 2014.
			(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Office of Science and Technology Policy
					Sec. 101. Federal research and development funding.
					Sec. 102. Federal 5-year STEM education strategic plan.
					Sec. 103. Administrative burdens in federally sponsored research.
					Sec. 104. Prize competitions.
					Sec. 105. Repeal of Space Act limitation on prize competitions.
					Sec. 106. Coordinated Federal science agency policy for family caregivers.
					Sec. 107. Scientific and technical conferences.
					TITLE II—National Aeronautics and Space Administration
					Sec. 201. Definitions.
					Sec. 202. NASA education programs.
					Sec. 203.  Experimental program to stimulate competitive research.
					Sec. 204. Foundational engineering.
					TITLE III—National Oceanic and Atmospheric Administration
					Sec. 301. NOAA education programs.
					TITLE IV—National Institute of Standards and Technology
					Sec. 401. Authorization of appropriations.
					Sec. 402. Manufacturing extension partnership.
					Sec. 403. Education and outreach.
					Sec. 404. National Institute of Standards and Technology Foundation.
					Sec. 405. Implementation activities.
					Sec. 406. Standards and conformity assessment.
					Sec. 407. Visiting committee on advanced technology.
					Sec. 408. Grants and cooperative agreements.
					Sec. 409. Consumer Product Safety Commission.
					TITLE V—Science, Technology, Engineering, and Mathematics Support Programs
					Subtitle A—National Science Foundation
					Sec. 501. Definitions.
					Sec. 502. Authorization of appropriations.
					Sec. 503. Sense of Congress on National Science Foundation basic research investments.
					Sec. 504. National Science Foundation merit review.
					Sec. 505. National Science Foundation STEM education program contribution and research
			 dissemination.
					Sec. 506. STEM teacher training.
					Sec. 507. Robert Noyce Teacher Scholarship Program.
					Sec. 508. Early undergraduate research opportunities.
					Sec. 509. Informal STEM education.
					Sec. 510. Broadening participation.
					Sec. 511. Prizes and challenges for broadening participation.
					Sec. 512.  Commercialization grants.
					Sec. 513. National Science Foundation Innovation Corps.
					Sec. 514.  Graduate traineeship grant program.
					Sec. 515. The experimental program to stimulate competitive research.
					Sec. 516. Assessing national K–12 science and engineering proficiency.
					Sec. 517. Integrative Graduate Education and Research Traineeship program.
					Sec. 518. STEM education partnerships.
					Subtitle B—STEM secondary schools
					Sec. 521. Report on STEM secondary schools.
					Sec. 522. Funding for STEM secondary schools.
					TITLE VI—Innovation
					Subtitle A—Innovation ecosystems
					Sec. 611. Regional innovation program.
					Sec. 612. Workforce studies.
					Sec. 613. National strategic plan for advanced manufacturing.
					Sec. 614. Sense of Congress; optics and photonics innovations.
					Subtitle B—National nanotechnology initiative
					Sec. 621. Short title.
					Sec. 622. Findings.
					Sec. 623. Enhancement of management of National Nanotechnology Initiative.
					Sec. 624. Quadrennial reports by National Nanotechnology Advisory Panel.
					Sec. 625. Quadrennial external review of National Nanotechnology Initiative.
					Sec. 626. Nanotechnology transfer, commercialization, and roadmaps.
					Sec. 627. Publication of data concerning nanotechnology.
					Sec. 628. National Science Foundation evaluation of investments of National Nanotechnology
			 Initiative in education and workforce training.
					Sec. 629. Sharing of best practices of centers, networks, and user facilities.
					Sec. 630. Sense of Congress regarding environment, health, and safety matters concerning
			 nanotechnology.
				2.DefinitionsIn this Act:(1)Applied researchThe term applied research means a systematic study to gain knowledge or understanding necessary to determine the means by
			 which a recognized and specific need may be met.(2)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on
			 Science, Space, and Technology of the House of Representatives.(3)Basic researchThe term basic research means a systematic study directed toward fuller knowledge or understanding of the fundamental
			 aspects of phenomena and of observable facts without specific applications
			 toward processes or products in mind.(4)Evidence or evidence-basedWith respect to STEM education programs or activities authorized under this Act, the term evidence or evidence-based means the systematic collection and analysis of information about the characteristics and outcomes
			 of Federal STEM education programs and activities to improve
			 effectiveness, efficiency, quality, or other desired characteristics and
			 to inform decisions about current and future programming, including
			 collection and analysis through a variety of research methods or
			 combination of methods, as appropriate to the research question.(5)Federal science agencyThe term Federal science agency has the meaning given the term in section 103 of the America COMPETES Reauthorization Act of 2010
			 (42 U.S.C.
			 6623).(6)STEMThe term STEM has the meaning given the term in section 2 of the America COMPETES Reauthorization Act of 2010
			 (42 U.S.C. 6621 note).IOffice of Science and Technology Policy101.Federal research and development funding(a)Sense of CongressIt is the sense of Congress that—(1)investments in research and development activities have historically delivered significant
			 benefits, including contributing to economic growth, workforce
			 development, national security, and other priorities;(2)maintaining U.S. economic competitiveness requires a robust research foundation, the promotion of a
			 scientifically literate workforce, and the effective commercialization of
			 research products;(3)many research and development initiatives, due to the long time periods required to achieve
			 completion, can benefit from stable and predictable investments and from
			 multi-year financial planning;(4)the Federal science agencies should receive sustained and steady growth in funding  for research
			 and development activities, including basic research, across a wide range
			 of disciplines, including physical, geological, and life sciences,
			 mathematics,
			 engineering,  and social, behavioral, and economic sciences; and(5)to enhance and maintain the quality and credibility of Federal research and development funding
			 decisions, the Federal science agencies should continue—(A)to utilize competitive, merit-review processes in evaluating external proposals for research and
			 development
			 funding; and(B)to solicit advice from independent scientific advisory boards and committees representing the
			 nation's geographic diversity.(b)Declaration of policySince research and development activities constitute a national need, it is the policy
			 of the United States that—(1)in developing and implementing their research and development strategies, Federal science agencies
			 should
			 encourage collaboration among industry, the Federal Government, academia,
			 and other public and nonprofit entities; and(2)research and development funding priorities of Federal science agencies should be informed by the
			 independent, expert advice of Federal scientific advisory committees and
			 boards, within the broader context of agency mission requirements.102.Federal 5-year STEM education strategic plan
				(a)FindingsCongress makes the following findings:(1)STEM knowledge and skills are more important than ever before to jobs throughout the economy and
			 STEM education is critical to imparting those skills to future workers.(2)Increasing the number and diversity of students trained in STEM fields and retaining STEM
			 professionals is critical to supporting U.S. competitiveness within a
			 global economy.(3)STEM literacy, a basic understanding of STEM concepts and principles, is critical to	U.S.
			 consumers' evaluation of scientific information and to informing
			 national, local, and personal decisions in a range of areas, including
			 healthcare and criminal justice.(b)Sense of CongressIt is the sense of Congress that updates to the Federal 5-year STEM education strategic plan
			 required by section 101 of the America COMPETES Reauthorization Act of
			 2010 (42 U.S.C. 6621),
			 actions to implement the plan and its updates, and the Federal STEM
			 education investments should—(1)support the development of a STEM workforce that is responsive to the needs of industry, academia,
			 and Federal, State, and
			 local governments;(2)leverage and incorporate the expertise of a broad range of STEM educators  and beneficiaries,
			 including—(A)public and private sector employers that rely on an educated STEM workforce;(B)institutions of higher education;(C)non-profit STEM education groups and informal STEM education providers;  and(D)Federal, State, and local agencies involved in STEM education;(3)seek to optimize Federal STEM education initiatives and decisions related to the expansion,
			 consolidation, or reorganization of STEM programs, and be supported both
			 by program evaluations and by careful consideration of each affected
			 program’s contribution to STEM education;(4)encourage student exposure to scientists and engineers by maintaining the role of Federal science
			 agencies,
			 such as the National Aeronautics and Space Administration, and STEM
			 professionals in education and outreach activities; and(5)support active, collaborative, and inquiry-based STEM learning approaches that develop creative
			 thinking and critical analysis
			 skills rather than solely
			 emphasizing memorization.(c)COMPETES reauthorization amendmentsSection 101 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6621) is amended by
			 adding
			 at the end the following:(d)Public review and commentThe Chairperson of the National Science and Technology Council Committee on STEM Education shall
			 publish
			 in the Federal Register notice of any pending draft updates to the 5-year
			 STEM
			 education strategic plan and provide an opportunity for public comment on
			 the draft updated plan.  To encourage alignment between the strategic plan
			 and
			 national
			 STEM needs, the Chairperson shall encourage comment, in particular, from
			 State
			 and local educational agencies, informal STEM education groups, nonprofit
			 STEM
			 education organizations, STEM-related industries, and institutions of
			 higher education, including community colleges.  For purposes of this
			 subsection, the term community college means an institution of higher education (as defined under section 101 of the Higher Education Act
			 of 1965 (20 U.S.C. 1001)) at which the highest degree that is
			 predominately awarded to students is an associate's degree.(e)Informal STEM educationIn updating and implementing the 5-year STEM
			 education strategic plan, the National Science and Technology Council
			 Committee on STEM Education shall develop
			 guidance and best practices for Federal agencies on incorporating and
			 encouraging informal STEM education efforts to support youth and public
			 engagement in STEM fields.(f)STEM career awarenessIn updating and implementing the 5-year STEM education strategic plan, the National Science and
			 Technology Council
			 Committee on STEM Education shall consider
			 Federal cross-agency efforts to improve awareness of STEM careers among
			 K–12
			 students, including among underrepresented and rural populations..(d)Sense of Congress; STEM reorganizationIt is the sense of Congress that Federal STEM education programs benefit from the
			 participation and leadership of the Federal science agencies  and from the
			 involvement of scientists and engineers in
			 the development and implementation of STEM curricula.	Any reorganization
			 of Federal STEM education programs that diminishes the participation of
			 Federal
			 science agency scientists or engineers, including in the awarding of
			 STEM-related education grants, should be avoided.103.Administrative burdens in federally sponsored research(a)EstablishmentThe Director of the Office of Science and Technology Policy shall convene a subcommittee on
			 research productivity under the Committee on Science of the National
			 Science and Technology Council, consistent with the Committee’s charter
			 obligation to increase the productivity of federally sponsored research
			 efforts.(1)MembershipThe subcommittee shall consist, at a minimum, of representatives from the
			 Department of Health and Human Services, the National Science Foundation,
			 the Department of Defense, the Department of Energy, and the Office of
			 Management and Budget.(2)RecommendationsThe subcommittee shall develop and propose for adoption by the Federal science agencies,
			 recommendations for reducing the costs and administrative burdens
			 associated
			 with competing for, completing, and reporting on Federal research grants. 
			 The recommendations may include changes to the requirements, procedures,
			 and
			 documentation for—(A)grant proposal submission, such as collecting information only if necessary for
			 merit review;(B)conflict of interest reporting;(C)budget reports, such as by making the requirements commensurate to the size of the Federal grant
			 awarded;(D)annual progress reports, such as by making the requirements commensurate to the size of the Federal
			 grant awarded
			 and to the level of risk; and(E)meeting the regulations established by the major Federal research agencies and the Office of
			 Management and Budget, including those regulations relating to training,
			 Institutional Review Boards, payroll certification, and budget auditing.(b)ResponsibilitiesThe subcommittee shall—(1)compile and periodically update a list of all Federal regulations and requirements that apply to
			 federally sponsored research and development activities  research grants;(2)evaluate the Federal regulations and requirements based on criteria such as the severity and
			 likelihood
			 of the risks addressed and the benefits to safety and research integrity
			 relative to the costs imposed;(3)based on the evaluation under paragraph (2), make recommendations for reducing any costs or
			 administrative burden imposed by Federal regulations and requirements,
			 including if appropriate—(A)modifying, repealing, or creating specific exemptions to the Federal regulations or requirements;
			 and(B)harmonizing overlapping or redundant research regulations or requirements across Federal science
			 agencies;
			 and(4)make recommendations for modifying, as appropriate, Federal regulations and requirements to improve
			 technology
			 transfer between academia and industry and to minimize potential
			 regulatory roadblocks to research commercialization.(c)Consultation and stakeholder inputIn meeting the responsibilities under subsection (b), the subcommittee shall consult with the
			 National Science Board and the President’s Council of Advisors on Science
			 and Technology.  The subcommittee shall consider any comments
			 or recommendations from federally funded and non-federally funded
			 research organizations, including institutions of higher education.(d)Subcommittee reportNot later than 1 year after the date of enactment of this Act, the subcommittee shall report to the
			 appropriate
			 committees of Congress its recommendations under this section. 
			 The report shall include—(1)a list of any regulations, requirements, procedures, or documentation proposed to be
			 harmonized,
			 streamlined, updated, added, or eliminated;(2)a proposed plan, including a timeline, for implementing the recommended changes
			 described in paragraph (1); and(3)if necessary, any recommendations for legislative action.104.Prize competitionsSection 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) is amended—(1)in subsection (c)—(A)by striking may be one and inserting may consist of 1;(B)in paragraph (3), by striking competition each place it appears and inserting prize competition; and(C)in paragraph (4), by striking prizes and inserting prize competitions;(2)in subsection (f)—(A)by striking publish a notice in the Federal Register and inserting publish a notice on a publicly accessible Federal Government website;(B)by striking the competition each place it appears and inserting the prize competition; and(C)in paragraph (4), by striking prize and inserting cash prize purse or non-cash prize award;(3)in subsection (g)—(A)by striking win a prize and inserting win a cash prize purse or non-cash prize award; and(B)in paragraph (1), by striking competition and inserting prize competition;(4)in subsection (h), by striking competition each place it appears and inserting prize competition;(5)in subsection (i)—(A)by striking competition each place it appears and inserting prize competition;(B)by striking in amounts determined by the head of an agency and inserting in that amount; and(C)by inserting The head of an agency administering a prize competition shall determine the amount of liability
			 insurance, which may be none or insignificant, required by participants in
			 the prize competition. before Participants shall;(6)in subsection (j)—(A)in paragraph (1), by striking competition and inserting prize competition;(B)by amending paragraph (2) to read as follows:(2)LicensesTo further the goals of a prize competition, the Federal Government may—(A)negotiate a license for the use of intellectual property developed by a registered participant in
			 the prize competition; or(B)require a registered participant in the prize competition to provide an open source license to the
			 public for the use of the registered participant's intellectual property.; and(C)by adding at the end the following:(3)Consent during registrationThe Federal Government may obtain consent to the intellectual property and licensing terms of a
			 prize competition from participants during the registration for the
			 prize competition.;(7)in subsection (k)—(A)in paragraph (1), by striking each competition each place it appears and inserting each prize competition;(B)by striking paragraph (3);(C)by redesignating paragraph (2) as paragraph (3);(D)by amending paragraph (3), as redesignated, to read as follows:(3)RequirementsA judge—(A)may not have personal or financial interests in, or be an employee, an officer, a director, or an
			 agent of any entity that is a registered participant in a prize
			 competition;(B)may not have a familial or financial relationship with an individual who is a registered
			 participant; and(C)consistent with the guidelines established under paragraph (2), may—(i)be required to abide by a code of
			 conduct or judging agreement; and(ii)be required to provide financial
			 disclosures as are relevant to avoiding conflicts of interest.; and(E)by inserting after paragraph (1) the following:(2)GuidelinesA head of an agency that carries out a prize competition under this section shall develop
			 guidelines
			 to ensure that the panel of judges appointed for the prize competition
			 operates in a transparent manner, is free of potential conflicts of
			 interest, and is fairly balanced as appropriate to the task.  The
			 guidelines are not required to necessitate each judge to be a
			 special Government employee (as defined in section 202 of title 18, United
			 States
			 Code).;(8)in subsection (l), by striking an agreement with a private, nonprofit entity and inserting a contract, grant, cooperative agreement, or other agreement with a private sector for-profit,
			 nonprofit, or State or local government entity;(9)in subsection (m)—(A)by amending paragraph (1) to read as follows:(1)In generalIn carrying out a prize competition under this section, including providing financial support
			 for the design and administration of a prize competition or for funding a
			 cash prize purse or non-cash prize award, the head
			 of an agency—(A)may use funds appropriated by Congress;(B)may request and accept funds from other Federal agencies or from private sector for-profit or
			 nonprofit entities or State or local government agencies for such
			 purposes; and(C)may not give special consideration to any agency or entity in return for such a donation.;(B)in paragraph (2), by striking prize awards and inserting cash prize purses or non-cash prize awards;(C)in paragraph (3)—(i)in subparagraph (A)—(I)by striking No prize and inserting No prize competition;(II)by striking the prize and inserting the cash prize purse or non-cash prize award; and(III)by striking private source and inserting non-Federal source; and(ii)in subparagraph (B)—(I)by striking a prize and inserting a cash prize purse or non-cash prize award;(II)by striking the prize and inserting the prize competition; and(III)by striking private source and inserting non-Federal source; and(D)in paragraph (4)—(i)in subparagraph (A), by striking a prize and inserting a cash prize purse or non-cash prize award; and(ii)in subparagraph (B), by striking the award of more than $1,000,000 in cash prizes and inserting the award of more than $1,000,000 in cash prize purses;(10)in subsection (o), by striking a prize under this section and inserting a prize competition under this section; and(11)in subsection (p)—(A)in the heading, by striking Annual and inserting Biennial;(B)in paragraph (1)—(i)by striking Not later than March 1 of each year, and inserting Not later than 2 years after the date of enactment of the America COMPETES Reauthorization Act of 2014, and biennially thereafter,; and(ii)by striking the preceding fiscal year and inserting the preceding 2 fiscal years; and(C)in paragraph (2)—(i)by striking for a fiscal year;(ii)in subparagraph (C)—(I)in the heading, by striking cash prizes and inserting cash prize purses; and(II)by striking cash prizes each place it appears and inserting cash prize purses and non-cash prize awards;(iii)by redesignating subparagraph (F) as subparagraph (G); and(iv)by inserting after subparagraph (E) the following:(F)LiabilityThe amount of liability insurance required by registered participants in each prize competition
			 and, if the amount is either none or insignificant, an explanation for
			 that determination..105.Repeal of Space Act limitation on prize competitionsSection 20144(a) of title 51, United States Code, is amended by striking The Administration may carry out a program to award prizes only in conformity with this section..106.Coordinated Federal science agency policy for family caregivers(a)FindingsCongress makes the following findings:(1)Family responsibilities have been identified as a driver in reducing the number of students,
			 including
			 minorities, who complete postsecondary degrees.(2)In particular, starting a family has been identified as a prominent factor in reducing the number
			 of women
			 advancing in academic careers in the sciences.(3)According to the Council of Economic Advisors, workplace policies that permit greater flexibility,
			 including for activities related to family care, can improve worker
			 retention and increase productivity.(4)To support family caregivers, several Federal agencies have adopted family-responsive policies,
			 including through programs such as the National Science Foundation’s
			 Career-Life Balance Initiative.(5)Improved coordination among Federal
			 science agencies and those entities that receive Federal funding can
			 ensure the consistency of family-responsive policies.(b)Policy evaluationNot later than 180 days after the date of enactment of this Act, the Director of the Office of
			 Science and Technology Policy shall evaluate ongoing
			 Federal science agency programs and policies regarding career-life
			 balance,
			 workplace flexibility, and family-responsive initiatives.(c)GuidanceNot later than 1 year after the date of enactment of this Act, the Director of the Office of
			 Science and Technology Policy shall  provide guidance to Federal science
			 agencies to establish policies that—(1)as appropriate, consider the needs of scientific, engineering, and technical personnel, including
			 postdoctoral fellows, who—(A)receive Federal funding through intramural or extramural research awards; and(B)have family caregiving responsibilities; and(2)based on the evaluation in subsection (b), build on proven best practices, taking into
			 consideration—(A)flexibility in the initiation of approved research awards;(B)no-cost extensions or suspensions of research grants to permit for family caregiving activities;(C)grant supplements to sustain research activities during absences related to family caregiving;(D)communications and training efforts related to family-responsive initiatives; and(E)evaluating programs and policies with respect to the recruitment and retention of STEM
			 professionals.(d)External inputThe Director of the Office of Science and Technology Policy, in developing guidance under this
			 section, shall consider input from entities receiving Federal
			 research and development funding as well as from professional societies
			 and other organizations involved in supporting women and underrepresented
			 groups in the
			 sciences, as appropriate.(e)Consistency in policyThe Director of the Office of Science and Technology Policy, in developing guidance under this
			 section, shall encourage the Federal science
			 agencies and entities receiving Federal research and development funding
			 to adopt proven, consistent, and
			 complementary policies, programs, and best practices regarding career-life
			 balance, workplace flexibility, and family-responsive initiatives.107.Scientific and technical conferences(a)FindingsCongress makes the following findings:(1)Cooperative research and development activities, including collaboration between domestic and
			 international government, industry, and academic science and engineering
			 organizations, are important to promoting innovation and knowledge
			 creation.(2)Scientific and technical conferences and trade events support the sharing of information,
			 processes, and data within the scientific and engineering communities.(3)In hosting and attending scientific and technical conferences and trade events, Federal agencies—(A)gain greater access to top researchers and to new and potentially transformative ideas;(B)keep abreast of developments relevant to their respective missions, as is relevant for future
			 program planning;(C)help disseminate Federal research results;(D)provide opportunities both for employee professional development and for recruiting new employees;(E)participate in scientific peer review; and(F)support the reputation, visibility, and leadership both of the specific agency and of the United
			 States.(4)For those Federal agencies that provide financial support for external research and development
			 activities, participation in scientific and technical conferences can help
			 ensure that funds are directed toward the most promising ideas, thereby
			 maximizing the Federal investment.(b)PolicyTo the extent practicable given budget, security, and other constraints, each Federal science
			 agency under
			 this Act should support Federal employee and contractor attendance at
			 scientific and technical conferences and trade events as relevant both to
			 employee and contractor duties and to the agency's mission.(c)OversightConsistent with other relevant law, the Federal agencies, through appropriate oversight, shall aim
			 to minimize the costs to the Federal Government related to conference and
			 trade event attendance, through methods such as—(1)ensuring that related fees collected by the Federal agency help offset total costs to the
			 Government;(2)developing or maintaining procedures for investigating unexpected increases in related costs; and(3)strengthening policies and training relevant to conference and trade event planning and
			 participation.IINational Aeronautics and Space Administration201.DefinitionsIn this title:(1)AdministratorThe term Administrator means the Administrator of the National Aeronautics and Space Administration.(2)NASAThe term NASA means the National Aeronautics and Space Administration.202.NASA education programs(a)Sense of CongressIt is the sense of Congress that—(1)NASA is well-positioned to leverage its workforce and facilities, together with the excitement
			 induced by space exploration, in providing students and educators with
			 authentic STEM experiences;(2)whereas the Nation’s STEM programs have traditionally focused on mathematics and the sciences,
			 NASA’s aeronautics and space exploration mission allows it a unique
			 ability to engage students in engineering and technology development; and(3)NASA’s education and outreach programs have made a significant contribution to the Nation’s K–12
			 education efforts.(b)In generalThe Administrator shall continue to provide education and outreach activities, including
			 opportunities for experiential learning, designed to improve interest and
			 proficiency among students and educators in mathematics and the sciences,
			 as well as in
			 engineering and technology development.  Before finalizing any
			 reorganization of NASA education programs, the Administrator shall
			 consider the long-term research and workforce
			 needs of each mission directorate.(c)MetricsThe Administrator shall ensure that NASA education programs have measurable objectives and
			 milestones, as well as clear,
			 documented metrics for evaluating programs.  The Administrator,
			 for each NASA education program or portfolio of similar programs, shall—(1)encourage the collection of evidence as relevant to the measurable objectives and
			 milestones; and(2)ensure that program or portfolio evaluations focus on educational outcomes and not just
			 inputs,
			 activities completed, or the number of participants.(d)Best practicesThe Administrator or the Administrator's designee shall ensure—(1)through participation in the National Science and Technology Council Committee on STEM Education,
			 that—(A)best practices developed through NASA education programs, including proven methods in areas such as
			 engineering education and outreach to underrepresented groups, are
			 considered in the development, updating, and implementation of the Federal
			 5-year STEM education strategic plan; and(B)NASA education programs reflect best practices and educational research developed within other
			 Federal agencies; and(2)NASA leverages its limited education resources by collaborating with external organizations in
			 adapting or
			 replicating successful NASA STEM education efforts.203.	Experimental program to stimulate competitive researchThe Administrator shall continue to conduct the Experimental Program to Stimulate Competitive
			 Research (EPSCoR) in order to enhance research competitiveness of States
			 and jurisdictions historically underserved by Federal research and
			 development funding.204.Foundational engineering(a)FindingsCongress makes the following findings:(1)The Nation’s basic research and foundational engineering activities support innovation and can
			 provide novel and transformative solutions to complex problems.(2)NASA investments in basic research, foundational engineering, and technology development have
			 advanced the NASA mission, including through supporting materials design,
			 modeling, and
			 manufacturing.(3)NASA investments in basic research, foundational engineering, and the development of early-stage
			 technologies remain critical to NASA's long-term mission.(b)Reaffirmation of policyCongress reaffirms its support, as articulated in section 20102 of title 51, United States Code,
			 for NASA’s efforts to
			 expand understanding in the aeronautical and space sciences and to
			 identify long-term opportunities relevant to operating in the atmosphere
			 and in space.	Congress further affirms the importance of technology
			 development in supporting national leadership in these areas.(c)Foundational engineering capabilityThe Administrator shall ensure that NASA maintains a core capability to identify and support
			 activities related to foundational
			 engineering.  The purpose of this capability shall be—(1)to forecast NASA’s future capability needs, including those needs not directly related to current
			 missions;(2)to develop or identify potentially transformative technology concepts relevant to achieving the
			 needs
			 under paragraph (1);(3)to determine and implement an agency-wide strategy, that may include increasing research
			 capacity and coordinating with external partners, for supporting
			 research in foundational engineering; and(4)to support translating basic scientific research into new technology development.
					IIINational Oceanic and Atmospheric Administration301.NOAA education programsSection 4002 of the America COMPETES Act (33 U.S.C. 893a) is amended—(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and(2)by adding after section (c) the following:(d)MetricsIn executing the NOAA science education plan under subsection (c), the Administrator shall maintain
			 a comprehensive system for evaluating the
			 agency’s educational programs and activities.	In so doing, the
			 Administrator shall ensure that NOAA education programs have measurable
			 objectives and milestones as well clear, documented metrics for evaluating
			 programs.  For each NOAA education program or portfolio of similar
			 programs, the Administrator shall—(1)encourage the collection of evidence as relevant to the measurable objectives and
			 milestones; and(2)ensure that program or portfolio evaluations focus on educational outcomes and not just
			 inputs, activities completed, or the number of participants..IVNational Institute of Standards and Technology401.Authorization of appropriations(a)Fiscal year 2015(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $912,672,000 for the
			 National Institute
			 of Standards and Technology for fiscal year 2015.(2)Specific allocationsOf the amount authorized by paragraph (1)—(A)$697,872,000  shall be authorized for scientific and technical research and services laboratory
			 activities;(B)$58,800,000 shall be authorized for the construction and maintenance of facilities; and(C)$156,000,000 shall be authorized for industrial technology services activities, of which
			 $141,000,000 shall be authorized
			 for the Hollings Manufacturing Extension Partnership program under
			 sections
			 25 and 26 of the National Institute of Standards and Technology Act (15
			 U.S.C. 278k, 278l).(b)Fiscal year 2016(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $973,659,000 for the
			 National Institute
			 of Standards and Technology for fiscal year 2016.(2)Specific allocationsOf the amount authorized by paragraph (1)—(A)$748,119,000  shall be authorized for scientific and technical research and services laboratory
			 activities;(B)$61,740,000 shall be authorized for the construction and maintenance of facilities; and(C)$163,800,000 shall be authorized for industrial technology services activities, of which
			 $148,050,000 shall be authorized
			 for the Hollings Manufacturing Extension Partnership program under
			 sections
			 25 and 26 of the National Institute of Standards and Technology Act (15
			 U.S.C. 278k, 278l).(c)Fiscal year 2017(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $1,038,800,000 for the
			 National Institute
			 of Standards and Technology for fiscal year 2017.(2)Specific allocationsOf the amount authorized by paragraph (1)—(A)$801,983,000  shall be authorized for scientific and technical research and services laboratory
			 activities;(B)$64,827,000 shall be authorized for the construction and maintenance of facilities; and(C)$171,990,000 shall be authorized for industrial technology services activities, of which
			 $155,453,000 shall be authorized
			 for the Hollings Manufacturing Extension Partnership program under
			 sections
			 25 and 26 of the National Institute of Standards and Technology Act (15
			 U.S.C. 278k, 278l).(d)Fiscal year 2018(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $1,108,384,000 for the
			 National Institute
			 of Standards and Technology for fiscal year 2018.(2)Specific allocationsOf the amount authorized by paragraph (1)—(A)$859,726,000  shall be authorized for scientific and technical research and services laboratory
			 activities;(B)$68,068,000 shall be authorized for the construction and maintenance of facilities; and(C)$180,590,000 shall be authorized for industrial technology services activities, of which
			 $163,225,000 shall be authorized
			 for the Hollings Manufacturing Extension Partnership program under
			 sections
			 25 and 26 of the National Institute of Standards and Technology Act (15
			 U.S.C. 278k, 278l).(e)Fiscal year 2019(1)In generalThere are authorized to be appropriated to the Secretary of Commerce $1,182,717,000 for the
			 National Institute
			 of Standards and Technology for fiscal year 2019.(2)Specific allocationsOf the amount authorized by paragraph (1)—(A)$921,626,000  shall be authorized for scientific and technical research and services laboratory
			 activities;(B)$71,472,000 shall be authorized for the construction and maintenance of facilities; and(C)$189,619,000 shall be authorized for industrial technology services activities, of which
			 $171,386,000 shall be authorized
			 for the Hollings Manufacturing Extension Partnership program under
			 sections
			 25 and 26 of the National Institute of Standards and Technology Act (15
			 U.S.C. 278k, 278l).
						402.Manufacturing extension partnership(a)In generalSection 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k) is amended to
			 read as follows:25.Hollings Manufacturing Extension Partnership(a)Establishment(1)In generalThe Secretary, through the Director and, if appropriate, through other officials, shall assist
			 in creating and supporting manufacturing extension centers for the
			 transfer
			 of manufacturing technology and the dissemination of best business
			 practices.(2)AffiliationThe Centers may be affiliated with any United States-based public or nonprofit institution or
			 organization, or group thereof, that applies for and is awarded financial
			 assistance under this section.(3)ObjectiveThe objective of the Hollings Manufacturing Extension Partnership is to enhance productivity,
			 competitiveness, and technological
			 performance in U.S. manufacturing through—(A)the demonstration of manufacturing technologies and techniques, including automated manufacturing
			 systems and other advanced production technologies, based on research or
			 development efforts at the Institute;(B)the transfer of technologies and techniques under subparagraph (A) to manufacturing companies
			 throughout the United States;(C)the participation of individuals from industry, universities, State governments, other Federal
			 agencies, and, when appropriate, the Institute in cooperative technology
			 transfer activities;(D)efforts to make new manufacturing technologies and processes usable by United States-based small-
			 and
			 medium-sized manufacturing companies;(E)the active dissemination to industrial firms, including small- and medium-sized
			 manufacturing companies, of scientific, engineering, technical, and
			 management information about
			 manufacturing;(F)the use, if appropriate, of the
			 expertise and capabilities of Federal laboratories;(G)the provision to community colleges of
			 information regarding the job skills needed in United States-based small-
			 and
			 medium-sized
			 manufacturing companies in the regions the community colleges serve; and(H)assisting Federal agencies in achieving their domestic preference requirements under chapter 83 of
			 title 41, United States Code, and similar laws, by
			 identifying small- and
			 medium-sized manufacturing companies throughout the United States and
			 providing those companies with technical assistance in
			 meeting Federal procurement and acquisition requirements.(b)Financial assistance(1)In generalThe Secretary may provide financial assistance to any Center, except that the Secretary may not
			 provide
			 to a Center more than 50 percent of
			 the capital and annual operating and maintenance funds required to create
			 and maintain the Center.(2)RegulationsThe Secretary shall  promulgate or revise regulations, as necessary, to implement this section
			 and review and update the regulations at least once every 5 years to
			 comply with any applicable change in law that affects the policy or
			 program goals under this
			 section.  The Secretary may publish in the Federal Register an updated
			 description of the program establishing the Centers, as the Secretary
			 considers necessary.(3)Application eligibility and requirements(A)In generalAny public or nonprofit institution, including State and local government, or group thereof, or
			 consortia of public or nonprofit
			 institutions, may submit
			 to
			 the Secretary an application for financial assistance under this
			 subsection, in accordance with the procedures established by the
			 Secretary.(B)Cost sharingEach applicant shall provide adequate assurances that non-Federal assets
			 obtained from the applicant and the applicant's partnering organizations
			 will be used as a funding source to meet not less than 50 percent of the
			 costs incurred. In this subparagraph, the term costs incurred
			 means the costs incurred in connection with the activities undertaken to
			 improve the management, productivity, competitiveness, and technological
			 performance of small- and medium-sized manufacturing companies.(C)Partnering organizationsIn meeting the 50 percent requirement under subparagraph (B), a Center may enter into 1 or more
			 agreements with 1 or more partnering
			 organizations, such as private industry, universities, and State
			 governments, to accomplish programmatic objectives and access new and
			 existing resources that will further the impact of the Federal investment
			 made on behalf of small- and medium-sized manufacturing companies. All
			 non-Federal costs contributed by such partnering organizations and
			 determined by a Center as programmatically reasonable and allocable under
			 Hollings Manufacturing Extension Partnership program procedures are
			 includable as a portion of the Center’s contribution.(D)Legal rightsAn applicant shall also submit a proposal for the allocation of the legal
			 rights associated with any invention which may result from the proposed
			 Center's activities.(4)Merit review of applicationsThe Secretary shall subject each application under this subsection to merit review. In making a
			 decision whether to
			 approve an application and provide financial assistance under this
			 subsection, the Secretary shall consider, at a minimum—(A)the merits of the application, particularly those portions of the application regarding technology
			 transfer, training and education, and adaptation of manufacturing
			 technologies to the needs of particular industrial sectors;(B)the quality of service to be provided;(C)the geographical diversity and extent of service area;	and(D)the percentage of funding and amount of in-kind commitment from other sources.(5)Center evaluation(A)In generalEach Center that receives financial assistance under this subsection shall be evaluated during its
			 third year of operation by an evaluation panel appointed by the Secretary.(B)CompositionEach evaluation panel shall be composed of independent experts, none of whom shall be connected
			 with the involved Center, and Federal officials.(C)ChairpersonAn official of the Institute shall chair the evaluation panel.(D)Evaluation procedureEach evaluation panel shall measure the involved Center's performance against the objective
			 specified in subsection (a)(3).(E)Positive evaluationIf the evaluation is positive, the Secretary may provide continued funding for Center operation and
			 maintenance.(F)Negative evaluation(i)ProbationThe Secretary shall not provide funding for a Center’s operation or maintenance beyond its third
			 year unless the
			 evaluation is positive. If a Center does not receive a positive
			 evaluation, the evaluation panel shall notify the Center of deficiencies
			 in its performance and the Center shall be placed on probation for 1 year.(ii)ReevaluationThe evaluation panel shall reevaluate a Center’s performance following its probationary period.  If
			 the Center has not addressed the deficiencies identified by the evaluation
			 panel or
			 shown a significant improvement in its performance, the Director may
			 either conduct a competition to select  a new operator for the Center or
			 close the Center.(G)Continuation of financial assistanceAfter the sixth year, a Center may receive continued financial assistance under this section only
			 if it
			 has received a positive evaluation through an independent review, under
			 procedures established by the Institute. Such an independent review shall
			 be required at least every 2 years after the sixth year of operation.(H)RecompetitionIf a Center has received financial assistance for 10 years, the Director shall conduct
			 a new competition to select an operator for the Center.  Current center
			 operators in good standing with the Institute shall be eligible to
			 compete.(6)Center oversight boards(A)In generalEach Center that receives financial assistance under this subsection shall establish an oversight
			 board that is broadly representative of regional stakeholders with a
			 majority of board members drawn from local small- and medium-sized
			 manufacturing companies.(B)Financial managementEach oversight board under subparagraph (A) shall establish responsibility for the Center’s
			 financial
			 management and designate a chief financial officer. External entities may
			 advise on, but not exclusively manage, Center finances.(C)Bylaws and conflict of interestEach oversight board under subparagraph (A) shall adopt and submit to the Director bylaws to govern
			 the
			 operation of the board, including a conflict of interest policy to ensure
			 relevant relationships are disclosed and proper recusal procedures are in
			 place.(D)LimitationsBoard
			 members may not—(i)serve as a vendor or provide services to the Center; or(ii)serve on more than 1
			 Center’s oversight board simultaneously.(7)Protection of confidential informationThe Secretary shall ensure that the following are not publically disclosed:(A)Confidential information on the business operations of—(i)any participant in a program under the Hollings Manufacturing Extension Partnership; or(ii)any client of a Center.(B)Trade secrets possessed by any client of a Center.(8)Patent rightsThe provisions of chapter 18 of title 35, United States Code, shall apply, unless inconsistent with
			 this section, to the promotion of technology from research by Centers
			 under this
			 section except for contracts for such specific technology extension or
			 transfer services as may be specified by statute or by the Director.(c)Acceptance of funds(1)In generalIn addition to such sums as may be appropriated to the Secretary and Director to operate the
			 Hollings
			 Manufacturing Extension Partnership program, the Secretary and Director
			 may accept, for the purpose of strengthening U.S. manufacturing, funds
			 from
			 other Federal departments and agencies, and under section 2(c)(7) of this
			 Act (15 U.S.C. 272(c)(7)) from the private sector.(2)Allocation of funds(A)Federal departments or agenciesThe Director shall determine whether funds accepted from other Federal departments or agencies
			 shall be counted in the calculation of the Federal share of capital and
			 annual operating and maintenance costs under subsection (b).(B)Private sectorFunds accepted from the private sector under section 2(c)(7) of this Act (15 U.S.C. 272(c)(7)), if
			 allocated to a
			 Center, shall not be considered in the calculation of the Federal share
			 under subsection (b) of this section.(d)Manufacturing Extension Partnership Advisory Board(1)EstablishmentThere is established within the Institute a Manufacturing Extension Partnership Advisory Board.(2)Membership(A)In generalThe MEP Advisory Board shall consist of not fewer than 10 members broadly representative of
			 stakeholders, to be appointed by the Director. At least 2 members shall be
			 employed by or be on a Center advisory board, and at least 5 other
			 members shall be from United States-based small businesses in the
			 manufacturing
			 sector. No member shall be an employee of the Federal Government.(B)TermExcept as provided in subparagraph (C), the term of office of each member of the MEP
			 Advisory Board shall be 3 years.(C)VacanciesAny member appointed to fill a vacancy occurring prior to the expiration of the term for which the
			 member's
			 predecessor was appointed shall be appointed for the remainder of such
			 term.(D)Serving consecutive termsAny individual who has completed 2 consecutive full terms of service on the MEP Advisory Board
			 shall
			 thereafter be ineligible for appointment during the 1-year period
			 following the expiration of the second such term.(3)MeetingsThe MEP Advisory Board shall—(A)meet not less than biannually; and(B)provide to the Director—(i)advice on Hollings Manufacturing Extension Partnership programs, plans, and policies;(ii)assessments of the soundness of Hollings Manufacturing Extension Partnership plans and strategies;
			 and(iii)assessments of current performance against Hollings Manufacturing Extension Partnership program
			 plans.(4)Federal Advisory Committee Act(A)In generalIn discharging its duties under this subsection, the MEP Advisory Board shall function solely in an
			 advisory capacity, in accordance with the Federal Advisory Committee Act
			 (5 U.S.C. App.).(B)ExceptionSection 14 of the Federal Advisory Committee Act (5 U.S.C. App. 14) shall not apply to the MEP
			 Advisory Board.(5)ReportThe MEP Advisory Board shall transmit an annual report to the Secretary for transmittal to Congress
			 not later than 30 days after the submission
			 to Congress of the President's annual budget request in each year. In the
			 annual report, the MEP Advisory Board shall—(A)address the status of the Hollings Manufacturing Extension Partnership program; and(B)comment on the relevant sections of the programmatic
			 planning document and updates thereto transmitted to Congress by the
			 Director under subsections (c) and (d) of section 23 of this Act (15
			 U.S.C. 278i).(e)Competitive awards program(1)EstablishmentThe Director shall establish, within the Hollings
			 Manufacturing Extension Partnership program under this section and under
			 section 26 of this Act (15 U.S.C. 278l), a program of
			 competitive awards among participants described
			 in paragraph (2) of this subsection for the purpose described in paragraph
			 (3) of this subsection.(2)ParticipantsParticipants receiving awards under this subsection shall be the Centers, or a consortium of such
			 Centers.(3)PurposeThe purpose of the program under this subsection shall be to add capabilities to the Hollings
			 Manufacturing Extension Partnership program, including the development of
			 projects to solve new or emerging manufacturing problems as
			 determined by the Director, in consultation with the Director of the
			 Hollings Manufacturing Extension Partnership program, the MEP Advisory
			 Board, and representatives of small- and medium-sized manufacturing
			 companies.(4)Competitive awards themesThe Director may
			 identify 1 or more themes for the competitive awards under this
			 subsection. The themes may—(A)be related to projects designed to increase the viability both of traditional manufacturing
			 sectors and other sectors, such as construction, that increasingly rely on
			 manufacturing through the use of manufactured components and manufacturing
			 techniques, including supply chain integration and quality management;(B)be related to projects related to the transfer of technology based on the technological needs
			 of manufacturers and available technologies from institutions of higher
			 education, laboratories, and other technology producing entities;(C)extend beyond these traditional areas to include projects related to construction industry
			 modernization; and(D)vary from year to year, depending on the needs of
			 manufacturers and the success of previous competitions.(5)ReimbursementsThe Centers may be
			 reimbursed for costs incurred under the program under this subsection.(6)ApplicationsApplications for awards under this subsection shall be submitted in such manner and at such time,
			 and
			 contain such information as the Director shall require, in consultation
			 with the MEP Advisory Board.(7)Selection(A)In generalAwards under this subsection shall be peer reviewed and competitively awarded. The Director shall
			 endeavor to have broad geographic diversity among selected proposals.	The
			 Director may select proposals to receive awards to—(i)create jobs or train newly hired employees;(ii)promote technology transfer and commercialization of environmentally focused materials,
			 products,
			 and processes;(iii)increase energy efficiency; or(iv)improve the competitiveness of industries in the region in which the Center or Centers are
			 located.(B)Additional selection criteriaThe Director may select proposals to receive awards that—(i)in the region in which the
			 Center or Centers are located, will encourage greater cooperation and
			 foster partnerships with similar Federal, State,
			 and locally funded programs to encourage energy efficiency and building
			 technology; and(ii)will collect data and analyze the increasing connection between manufactured products and
			 manufacturing
			 techniques, the future of construction practices, and the emerging
			 application of products from the green energy industries.(8)Program contributionRecipients of awards under this subsection shall not be required to provide a matching
			 contribution.(9)Global marketplace projectsIn selecting proposals to receive awards under this
			 subsection, the Director, in consultation with the Secretary and the MEP
			 Advisory Board, may—(A)take into consideration whether an application has significant potential for enhancing the
			 competitiveness of United States-based small- and medium-sized
			 manufacturing companies in
			 the global marketplace; and(B)give a preference to any application described under subparagraph (A) to the extent the Director
			 considers appropriate,
			 taking into account the purpose under paragraph (3).(10)DurationAwards under this subsection shall last no longer than 3 years.(11)Permissible uses(A)In generalA participant under paragraph (2) may use
			 an award under
			 this subsection to assist—(i)United States-based small- or
			 medium-sized construction companies; and(ii)United States-based manufacturing companies eligible to participate in the Centers program under
			 subsection (a).(B)ReimbursementsA participant under paragraph (2) may be reimbursed under the
			 program under this subsection for the costs incurred in working
			 with the companies described in subparagraph (A).(12)Authorization of appropriationsIn addition to any amounts otherwise authorized or appropriated to carry out this section, there
			 are authorized to be appropriated to the Secretary of Commerce $10,000,000
			 for each of the fiscal years authorized in this Act.(f)Innovative services initiative(1)In generalThe Director shall establish, within the Hollings
			 Manufacturing Extension Partnership program under this section, an
			 innovative services
			 initiative to assist United States-based small- and medium-sized
			 manufacturing companies in—(A)reducing their energy usage, greenhouse gas emissions, and environmental waste to improve
			 profitability;(B)accelerating the domestic commercialization of new product technologies, including components for
			 renewable energy and energy efficiency systems; and(C)identifying and diversifying to new markets, including support for transitioning to the
			 production of components for renewable energy and energy efficiency
			 systems.(g)DefinitionsIn this section:(1)Program under this sectionThe term program under this section means the Hollings Manufacturing Extension Partnership program established by this section.(2)CenterThe term Center means a Hollings Manufacturing Extension Center
			 established under subsection (a).(3)MEP Advisory BoardThe term MEP Advisory Board means the Manufacturing Extension Partnership Advisory Board established under subsection (d).(4)Community collegeThe term community college means an institution of higher education (as defined under section 101 of the Higher Education Act
			 of 1965 (20
			 U.S.C. 1001)) at which
			 the highest degree that is predominately awarded to students is an
			 associate's degree.(h)Evaluation of obstacles unique to United States-Based small-Sized manufacturing companiesThe Director shall—(1)identify and evaluate obstacles that are unique to United States-based small-sized manufacturing
			 companies and that prevent the companies from
			 effectively competing in the global market;(2)implement a comprehensive plan to train the Centers to address the obstacles under paragraph (1);
			 and(3)facilitate improved communication between the Centers to assist the companies described in
			 paragraph (1) in implementing
			 appropriate, targeted solutions to the obstacles under paragraph (1)..(b)Technical and conforming amendments(1)Armed Forces; support of science, mathematics, and engineering educationSection 2199 of title 10, United States Code, is amended by striking means a regional center for the transfer of manufacturing technology referred to in section 25(a) and inserting means a center for the transfer of manufacturing technology and the dissemination of best business
			 practices referred to in section 25.(2)Enterprise integration initiativeSection 3(a) of the Enterprise Integration Act of 2002 (15 U.S.C. 278g–5(a)) is amended by
			 inserting Hollings before Manufacturing Extension Partnership program.403.Education and outreachThe National Institutes of Standards and Technology Act (15 U.S.C. 271 et seq.) is amended—(1)by striking
			 section 18 (15 U.S.C. 278g–1);(2)by striking section 19 (15 U.S.C. 278g–2);(3)by striking section 19A (15 U.S.C. 278g–2a); and(4)by inserting after section 17 (15 U.S.C. 278g) the following:18.Education and outreach(a)In generalThe Director, in furthering the Institute’s mission, is authorized to expend appropriated funds to
			 support, promote, and coordinate education and outreach efforts to enhance
			 the awareness and understanding of measurement sciences, standards, and
			 technology among the general public, industry, and academia.(b)Broadening participationIn evaluating an application for any fellowship under this section, the Director shall consider the
			 goal of promoting the participation of underrepresented minorities in
			 research areas supported by the Institute.(c)Research fellowships and other assistance(1)In generalThe Director is authorized to expend funds appropriated for activities of the Institute in any
			 fiscal year, as the Director considers necessary, for awards of research
			 fellowships and other financial
			 and logistical assistance to—(A)students at institutions of higher education within the United States who show promise as present
			 or
			 future contributors to the mission of the Institute; and(B)U.S. citizens for research and technical activities of the Institute, including programs.(2)SelectionThe Director shall select recipients for fellowships and assistance based on the potential
			 recipient’s ability to complete the proposed work and on the relevance of
			 the proposed work to the mission and programs of the Institute.(3)DefinitionsIn this subsection:(A)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001).(B)Other financial and logistical assistanceThe term other financial and logistical assistance includes—(i)direct stipend awards; and(ii)notwithstanding section 1345 of title 31, United States Code or any other contrary provision of
			 law, temporary housing and transportation to and from the
			 Institute facilities.(d)Manufacturing fellowship program(1)EstablishmentTo promote the development of a robust research community working at the leading edge of
			 manufacturing sciences, the Director shall establish a program to award—(A)postdoctoral research fellowships at the Institute for research activities related to manufacturing
			 sciences; and(B)senior research fellowships to established researchers in industry or at institutions of higher
			 education who wish to pursue studies related to the manufacturing sciences
			 at the Institute.(2)ApplicationsTo be eligible for an award under this subsection, an individual shall submit an application to the
			 Director at such time, in such manner, and containing such information as
			 the Director may require.(3)Stipend levelsThe Director shall provide stipends for postdoctoral research fellowships at
			 a level consistent with the postdoctoral research fellowship program under
			 subsection (e), and senior research fellowships
			 at levels consistent with support for a faculty member in a sabbatical
			 position.(e)Postdoctoral fellowship programThe Director, in consultation with the National Academy of Sciences, shall establish and conduct a
			 postdoctoral fellowship program. The postdoctoral fellowship program
			 shall include not less than 20 new
			 fellows per fiscal year.(f)Teacher science and technology enhancement institute program(1)In generalThe Director shall establish within the Institute a teacher science and technology enhancement
			 program to provide for professional development of STEM teachers at
			 elementary, middle, and secondary schools (as those terms are
			 defined by the Director), including helping to increase the teachers'
			 understanding of STEM and the impacts of
			 STEM on commerce.(2)FocusIn carrying out the program under this subsection, the Director shall focus on the following areas:(A)Scientific measurements.(B)Tests and standards development.(C)Industrial competitiveness and quality.(D)Manufacturing.(E)Engineering design.(F)Technology transfer.(G)Any other area of expertise of the Institute that the Director considers appropriate.(3)SelectionThe Director shall develop and issue procedures and selection criteria for participants in the
			 program under this subsection. The Director shall give special
			 consideration to an application
			 from a teacher from a high-need school (as defined in section 200 of the
			 Higher Education Act of 1965 (20 U.S.C. 1021)).(4)TimingThe program under this subsection shall be conducted on an annual basis during the period of time
			 when
			 a majority of elementary, middle, and
			 secondary schools have not commenced a school year, such as the months of
			 June, July, or August.(5)EquipmentThe program under this subsection shall—(A)provide for teachers' participation in activities at the laboratory facilities of
			 the Institute; or(B)utilize other means of accomplishing the goals of
			 the program, as the Director considers appropriate, such as the Internet,
			 video conferencing and recording, and workshops and conferences..404.National Institute of Standards and Technology Foundation(a)In generalThe Secretary of Commerce, acting through the Director, may establish or enter into an
			 agreement with a nonprofit organization to establish a National Institute
			 of Standards and Technology Foundation.  The Foundation shall not be an
			 agency or instrumentality of the United States Government.(b)PurposeThe purpose of the Foundation shall be to support the National Institute of Standards and
			 Technology in its mission.(c)ActivitiesActivities of the Foundation may include the
			 solicitation and acceptance of funds—(1)to support international metrology and standards engagement activities;(2)to conduct education and outreach activities; and(3)to offer direct support to NIST associates, including through activities such as the provision of
			 fellowships, grants, and occupational safety and awareness training.(d)Transfer of fundsThe Director may authorize, under
			 the agreement under subsection (a), the transfer
			 of funds from the National Institute of Standards and Technology to the
			 nonprofit organization to offset any
			 administrative costs of the Foundation.(e)LiabilityThe United States shall not be liable for any debts, defaults, acts, or omissions of the
			 Foundation.  The full faith and credit of the United States shall not
			 extend to any obligations of the Foundation.(f)DefinitionsIn this section:(1)DirectorThe term Director means the Under Secretary of Commerce for Standards and Technology.(2)NIST AssociateThe term NIST associate means any guest researcher, research associate, facility user, or volunteer who conducts research
			 at a National
			 Institute of Standards and Technology facility, but is not an employee of
			 the National Institute of Standards and Technology or of another Federal
			 department or agency.405.Implementation activitiesSubsection 2(c) of the National Institute of Standards and Technology Act (15 U.S.C. 272(c)) is
			 amended—(1)by redesignating paragraphs (18) through (22) as paragraphs (19) through (23), respectively; and(2)by adding after paragraph (17) the following:(18)host, participate in, and support scientific and technical conferences, and collect and retain
			 conference fees for the payment of related expenses, including,
			 notwithstanding section 1345 of
			 title 31, United States Code, subsistence expenses;.406.Standards and conformity assessmentSubsection 2(b) of the National Institute of Standards and Technology Act (15 U.S.C. 272(b)) is
			 amended—(1)by striking is authorized to and inserting is authorized to serve as the President’s principal advisor on standards pertaining to the Nation’s
			 innovation and technological competitiveness and to;(2)by amending paragraph (3) to read as follows:(3)to compare standards used in scientific investigation, engineering, manufacturing, commerce,
			 industry, and education with the standards adopted or recognized by the
			 Federal Government;;(3)by inserting after paragraph (3) the following:(3A)to facilitate standards-related information sharing and cooperation between Federal agencies and to
			 coordinate the use by Federal agencies of private sector
			 standards, emphasizing if possible the use of standards developed by
			 private, consensus organizations;;(4)by amending paragraph (13) to read as follows:(13)to coordinate the technical standards and conformity assessment activities of Federal, State, and
			 local governments with those of the private sector, with the goal of
			 eliminating unnecessary duplication and complexity in the development and
			 promulgation of conformity assessment requirements and measures;; and(5)by renumbering paragraphs (3A) through (13) as paragraphs (4) through (14), respectively.407.Visiting committee on advanced technologySection 10(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278(a)) is
			 amended—(1)by striking 15 and inserting
					not fewer than 9; and(2)by striking at least 10 and inserting
					a majority.408.Grants and cooperative agreementsSection 8 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3706) is amended by
			 amending subsection (a) to read as follows:(a)In generalThe Secretary may make grants and enter into cooperative agreements according to the provisions of
			 this section in order to assist any activity consistent with this Act,
			 including activities performed by individuals..409.Consumer Product Safety CommissionSection 4 of the Federal Emergency Management Improvement Act of 1988 (15 U.S.C. 5001) is amended—(1)by striking Secretary of Commerce each place it appears and inserting Consumer Product Safety Commission; and(2)by striking Secretary each place it appears and inserting Consumer Product Safety Commission.VScience, Technology, Engineering, and Mathematics Support ProgramsANational Science Foundation501.DefinitionsIn this subtitle:(1)DirectorThe term Director means the Director of the National Science Foundation.(2)FoundationThe term Foundation means the National Science Foundation.(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).(4)StateThe term State means 1 of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern
			 Mariana Islands, or any other territory or possession of the United
			 States.502.Authorization of appropriations(a)Fiscal year 2015(1)In generalThere are authorized to be appropriated to the Foundation $7,649,310,000 for fiscal year 2015.(2)Specific allocationsOf the amount authorized by paragraph (1)—(A)$6,227,160,000 shall be authorized for research and related activities;(B)$888,825,000 shall be authorized for education and human resources;(C)$201,000,000 shall be authorized for major research equipment and facilities construction;(D)$312,900,000 shall be authorized for agency operations and award management;(E)$4,515,000  shall be authorized for the Office of the National Science Board; and(F)$14,910,000 shall be authorized for the Office of Inspector General.(b)Fiscal year 2016(1)In generalThere are authorized to be appropriated to the Foundation $8,157,724,000 for fiscal year 2016.(2)Specific allocationsOf the amount authorized by paragraph (1)—(A)$6,675,516,000 shall be authorized for research and related activities;(B)$933,266,000 shall be authorized for education and human resources;(C)$200,000,000 shall be authorized for major research equipment and facilities construction;(D)$328,545,000 shall be authorized for agency operations and award management;(E)$4,741,000  shall be authorized for the Office of the National Science Board; and(F)$15,656,000 shall be authorized for the Office of Inspector General.(c)Fiscal year 2017(1)In generalThere are authorized to be appropriated to the Foundation $8,702,471,000 for fiscal year 2017.(2)Specific allocationsOf the amount authorized by paragraph (1)—(A)$7,156,153,000 shall be authorized for research and related activities;(B)$979,930,000 shall be authorized for education and human resources;(C)$200,000,000 shall be authorized for major research equipment and facilities construction;(D)$344,972,000 shall be authorized for agency operations and award management;(E)$4,978,000  shall be authorized for the Office of the National Science Board; and(F)$16,438,000 shall be authorized for the Office of Inspector General.(d)Fiscal year 2018(1)In generalThere are authorized to be appropriated to the Foundation $9,285,030,000 for fiscal year 2018.(2)Specific allocationsOf the amount authorized by paragraph (1)—(A)$7,671,396,000 shall be authorized for research and related activities;(B)$1,028,926,000 shall be authorized for education and human resources;(C)$200,000,000 shall be authorized for major research equipment and facilities construction;(D)$362,221,000 shall be authorized for agency operations and award management;(E)$5,227,000  shall be authorized for the Office of the National Science Board; and(F)$17,260,000 shall be authorized for the Office of Inspector General.(e)Fiscal year 2019(1)In generalThere are authorized to be appropriated to the Foundation $9,908,051,000 for fiscal year 2019.(2)Specific allocationsOf the amount authorized by paragraph (1)—(A)$8,223,736,000 shall be authorized for research and related activities;(B)$1,080,372,000 shall be authorized for education and human resources;(C)$200,000,000 shall be authorized for major research equipment and facilities construction;(D)$380,332,000 shall be authorized for agency operations and award management;(E)$5,488,000  shall be authorized for the Office of the National Science Board; and(F)$18,123,000 shall be authorized for the Office of Inspector General.
							503.Sense of Congress on National Science Foundation basic research investments(a)FindingsCongress finds that—(1)basic research investments support economic development and national security by—(A)creating a base of scientific knowledge and understanding critical to innovation and to the
			 creation of new industries and jobs;(B)training and attracting a community of scientific and engineering experts; and(C)enabling technological advances that can respond to intractable or unexpected societal or security
			 challenges;(2)established by Congress in 1950,
			 the Foundation supports basic research
			 activities in a wide range of fields, including the mathematical,
			 physical, biological, geological, and social sciences, as well as in
			 fundamental
			 engineering;(3)the Foundation's basic research investments have provided novel solutions to
			 societal challenges and created the
			 scientific and engineering knowledge  important to commercial successes in
			 areas such as fiber optics, DNA fingerprinting, barcode readers, and
			 Internet browsers;(4)the Foundation's investments in social, behavioral, and economic research have
			 addressed challenges, including—(A)in medicine, matching organ donors to patients, leading to a dramatic growth in paired kidney
			 transplants;(B)in policing, implementing predictive models that help to	yield significant reductions in
			 crime;(C)in resource allocation, developing the theories underlying the Federal Communications Commission
			 spectrum auction, which has generated over $60,000,000,000 in revenue;(D)in disaster preparation and recovery, identifying barriers to effective disaster evacuation
			 strategies;(E)in national defense, assisting U.S. troops in cross-cultural communication and in identifying
			 threats; and(F)in areas such as economics, education, cybersecurity, transportation, and the national defense,
			 supporting informed decisionmaking in foreign and domestic policy;(5)through its research support, the Foundation has proven critical to the
			 development of the Nation’s scientific and engineering workforce;(6)having recognized the benefits of research investments to their economies and workforce, the
			 Nation’s economic competitors have
			 vastly increased their research efforts; and(7)the economic benefits related to basic research investments tend to accrue within the region where
			 the research is conducted.(b)Sense of CongressIt is the sense of Congress that—(1)basic research investments across a wide range of disciplines are crucial to the
			 Foundation’s mission and essential to the scientific
			 progress of the Nation;(2)the Foundation's basic research investments	continue to support long-term national
			 economic competitiveness by expanding the potential for practical
			 innovations in science and technology and by attracting and training  a
			 knowledgeable workforce;(3)the private sector's emphasis on investments in late applied research and product development
			 relative to international
			 competitors highlights the Foundation's critical role in funding for basic
			 and early applied research; and(4)if the United States is to remain innovative and globally competitive, the Foundation must continue
			 to meet its legislative mandate through—(A)robust support for basic research across a wide range of science and engineering fields, including
			 the
			 social, behavioral, and economic sciences;(B)continued support for engagement between scientists, particularly through scientific conferences;
			 and(C)funding for the education and training of the U.S. scientific and technical workforce.504.National Science Foundation merit review(a)Sense of CongressIt is the sense of Congress that—(1)the Foundation's Intellectual Merit and Broader Impacts criteria remain appropriate for evaluating
			 grant proposals,
			 as concluded by the 2011 National Science Board Task Force on Merit
			 Review;(2)evaluating proposals on the basis of the Foundation's Intellectual Merit and Broader Impacts
			 criteria assures
			 that—(A)proposals funded by the Foundation are of high quality and advance scientific knowledge; and(B)the Foundation’s overall funding portfolio addresses societal needs
			 through research findings or through
			 related activities; and(3)as evidenced by the Foundation’s contributions to scientific advancement, economic
			 development, human health, and national
			 security, its peer review and merit review processes have successfully
			 identified and funded scientifically and societally relevant research and
			 must be preserved.(b)CriteriaThe Foundation shall maintain the Intellectual Merit and Broader Impacts criteria
			 as the basis for evaluating grant proposals in the merit review process.(c)Report(1)In generalNot later than 180 days after the date of enactment of this Act, the Director shall
			 submit to the
			 appropriate committees of Congress a report detailing—(A)steps taken to improve the merit-review process, the justification for any changes, and the
			 effect of these steps on funding recipients;(B)recent efforts by the Foundation to improve transparency and accountability in
			 the merit-review process; and(C)efforts to better understand and address implicit bias in the merit-review process.(2)ChangesThe Director shall update and
			 resubmit the report under paragraph (1) if there are any changes to the
			 merit-review criteria.505.National Science Foundation STEM education program contribution and research dissemination(a)FindingsCongress makes the following findings:(1)The Foundation’s Directorate for Education and Human Resources, in collaboration, where
			 appropriate, with other Foundation directorates,	 supports STEM
			 education by—(A)funding research into student learning, to include learning in informal environments;(B)supporting programs to improve pedagogy and to increase the participation of underrepresented
			 groups in the STEM workforce;(C)providing financial support for students pursuing STEM degrees and encouraging students to become
			 STEM educators; and(D)promoting the adoption of validated teaching practices and encouraging broad STEM literacy.(2)External evaluations of the Foundation’s education programs demonstrate that the education programs
			 produce more highly qualified teachers, increase interest
			 in STEM careers and in higher education, broaden the
			 participation of underrepresented minorities in STEM fields, and
			 support the development of the STEM workforce.(b)PolicyIt is the policy of the United States that—(1)the Foundation should maintain robust investments in STEM
			 education at all levels, in teacher education, and in identifying and
			 adapting promising STEM learning projects
			 for broader use; and(2)the Foundation’s educational initiatives should—(A)develop, evaluate, and promote new or transformative approaches to STEM education both inside and
			 outside of the
			 classroom;(B)balance support for research into education, with transforming promising research into innovative
			 educational
			 approaches, tools, and programs, and with disseminating pedagogical best
			 practices; and(C)consider the needs of the educational community, including academia, informal educational
			 providers, and non-profit, industry, and local, State, and Federal
			 education agencies.(c)EvaluationThe Director shall ensure that the Foundation's education programs have measurable objectives and
			 clear, documented metrics for evaluating programs.  The Director, for each
			 education program or portfolio of
			 similar programs, shall—(1)include measurable objectives and milestones within program solicitations;(2)encourage the collection of evidence as relevant to the measurable objectives and
			 milestones in paragraph (1);(3)engage external evaluators, which may include Foundation-funded researchers, in
			 evaluating the program or portfolio against the objectives
			 and
			 milestones in paragraph (1) and not just the inputs or activities
			 completed; and(4)wherever relevant, conduct longitudinal or comparison group studies.(d)Best practicesThe Director shall support activities to disseminate and
			 catalyze the adoption of evidence-based best practices in STEM
			 education content and pedagogy.  In conducting these
			 activities, the Director, at a minimum, shall—(1)identify those best practices that have been validated through peer-reviewed research efforts;(2)establish collaborations with organizations involved in teacher training, to include other Federal
			 science
			 agencies, professional associations, institutions of higher education, and
			 private sector entities, including informal education providers, as
			 appropriate; and(3)through collaboration with organizations involved in teacher training, transmit best practice
			 information to
			 educators.(e)Program scaling grantsThe Director shall incentivize and
			 support the widespread adoption of evidence-based education practices and
			 initiatives.(1)AwardsGrants under this subsection shall be competitively awarded to propagate and implement practices
			 that improve
			 student learning and increase
			 participation and retention in STEM fields.(2)EligibilityThe following
			 organizations may be eligible for grants under this subsection:(A)Institutions of higher education.(B)State, local, and nonprofit educational organizations.(C)Other educational groups as identified by the Director.(3)Use of fundsActivities supported by grants under this subsection may include—(A)expanding promising education projects and initiatives; and(B)supporting professional development or community outreach efforts, as required to encourage a
			 commitment to educational reforms.506.STEM teacher training(a)ReaffirmationCongress reaffirms its support, as expressed in the America COMPETES Act (Public Law 110–69; 121
			 Stat. 572) and
			 the America COMPETES Reauthorization Act of 2010 (Public Law 111–358; 124
			 Stat. 3982), for
			 developing, implementing, and replicating programs at institutions of
			 higher education to recruit and prepare STEM educators.(b)PurposeThe purpose of this section is to further encourage the development, implementation, and
			 adoption of projects to recruit, prepare, and provide for the training
			 and professional development of STEM educators.   The projects may be
			 established, administered, or conducted in cooperation with institutions
			 of higher education, public, nonprofit, or professional groups, and
			 Federal, State, or local entities involved in education.(c)In generalThe Director shall provide grants to fund projects, including workshops, in order to provide
			 teacher training and professional development for current and potential
			 K–12 STEM educators.(d)Areas of focusIn carrying out this section, the Director shall focus on—(1)synthesizing the results of the Foundation's efforts in
			 the training and professional development of STEM educators;(2)disseminating evidence-based content, pedagogy, tools, and best practices, as supported by
			 Foundation-sponsored education research, in areas including active STEM
			 education;(3)assisting teachers in integrating evidence-based content, pedagogy, tools, and best
			 practices into student instruction; and(4)increasing teacher comfort with teaching scientific concepts and engineering practices, as well as
			 with inquiry-based learning methods.(e)Federal coordinationThe Director, through collaboration with the National Science
			 and Technology Council Committee on Science, Technology, Engineering, and
			 Math Education, shall ensure that Federal support for teacher training and
			 professional development activities under this section are coordinated
			 across Federal science agencies
			 and jointly supported, as appropriate.(f)CollaborationFunded workshops and teacher training activities may occur in collaboration with industry,
			 professional associations, nonprofit organizations, and institutions of
			 higher education, including community colleges.   Potential collaborations
			 may include—(1)professional development activities that facilitate teacher access to academic, government, and
			 industry STEM professionals;(2)establishing or expanding projects designed to recruit and train STEM educators; and(3)industry, organization, or State or local agency co-funding for teacher professional development
			 activities.(g)ReportThe Director shall include, in the Foundation annual budget report to Congress, a
			 summary of teacher training projects funded by the Foundation during the
			 previous fiscal year and the needs addressed by each
			 funded project.507.Robert Noyce Teacher Scholarship Program(a)FindingsCongress finds that—(1)the Robert Noyce Teacher Scholarship Program supports the development and dissemination of
			 evidence-based teacher preparation models and the recruitment,
			 preparation, and
			 retention of STEM educators;(2)as a result of awards granted between fiscal years 2002 and 2013, the Robert Noyce Teacher
			 Scholarship Program will support
			 over 12,000 new math and science teachers, including in high-need
			 districts; and(3)independent evaluation suggests that the Robert Noyce Teacher Scholarship Program improves
			 recruitment of underrepresented and
			 STEM-trained students into teaching, encourages teachers to work in
			 high-need areas, and can improve relationships between teacher preparation
			 programs and industry.(b)RetentionSection 10 of the  National Science Foundation Authorization Act of 2002 (42
			 U.S.C. 1862n–1)  is amended by amending subsection (k) to read as follows:(k)STEM teacher service and retentionThe Director shall develop and implement practices for
			 increasing the retention of STEM teachers funded under this section in
			 high-need districts, including rural areas. 
			 Potential actions may include—(1)conducting research to better understand factors relevant to teacher retention;(2)increasing the recruitment from high-need districts;(3)partnering with nonprofit or professional associations to provide teachers funded under this
			 section with more
			 opportunities for professional development and mentorship;(4)establishing a system to better collect, track, and respond to data on the career decisions of
			 teachers funded under this section; and(5)conducting pilot programs to improve teacher retention..(c)ExpansionSection 10 of the  National Science Foundation Authorization Act of 2002 (42
			 U.S.C. 1862n–1)  is amended by adding at the end the following:(m)ExpansionThe Director shall encourage the expansion of the Robert Noyce
			 Teacher Scholarship Program by—(1)actively recruiting participation among and providing proposal drafting assistance to institutions
			 of
			 higher education that do not grant doctoral degrees, including
			 associate-degree granting institutions and community colleges;(2)encouraging a broad geographic distribution of funding recipients under this section through
			 increased outreach to
			 geographic regions that have been traditionally underfunded by the Robert
			 Noyce Teacher Scholarship Program, relative to other regions; and(3)soliciting grant proposals that incorporate technology into teacher training, including the
			 development of distance learning techniques to
			 support teacher training in rural areas..508.Early undergraduate research opportunities(a)FindingsCongress finds that—(1)fewer than 40 percent of students who enter college intending to pursue a STEM degree complete a
			 STEM
			 degree;(2)evaluations of the Foundation's Research Experiences for Undergraduates Program, which engages
			 undergraduate students in research activities, suggest that
			 research experiences increase participant awareness,
			 confidence, and interest in research fields; and(3)providing research experiences, particularly during the first 2 years of undergraduate
			 education, improves both persistence and performance in STEM fields.(b)Grant awardsThe Director shall support innovation in early
			 undergraduate education,
			 with a focus on students in the first 2 years of undergraduate STEM
			 education.  Potential awards may include grants to institutions—(1)to facilitate the expanded participation of first or
			 second year undergraduate students at research sites designated by the
			 Director to provide research experiences for undergraduate
			 students under section
			 514 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C.
			 1862p–6) if the requirements under paragraphs (1) through (6) of
			 subsection (a) of that section are met; and(2)to implement innovative research and engineering design courses, including
			 those focusing on mentorship or discovery-based learning, for first or
			 second year undergraduate students.509.Informal STEM education(a)In generalSubject to subsections (h) and (j), the Director shall maintain a grant program to support STEM
			 learning activities in informal educational settings.	The purpose of the
			 grant program shall be to improve STEM engagement and outcomes, including
			 among
			 students in kindergarten through twelfth grade.(b)Use of fundsGrants under this section may support—(1)research to identify best practices in informal STEM learning;(2)designing, developing, implementing, evaluating, or expanding innovative or promising informal STEM
			 learning activities, tools, or models;(3)implementing, expanding, or evaluating evidence-based informal STEM learning activities that
			 promote
			 STEM education;(4)developing communities of practice in informal STEM learning;(5)improving the STEM and educational expertise of informal STEM educators; and(6)creating a national network of institutions involved in informal STEM learning.(c)National networkThe Director shall award, in supporting the national network under subsection (b), grants to foster
			 partnerships between institutions involved in informal science learning,
			 institutions of higher education, and education research centers.  Funded
			 activities may include developing, adapting, and making available informal
			 STEM education activities and educational materials for broad
			 implementation.(d)Kindergarten through eighth grade initiative for underrepresented groupsWithin the grant program established under subsection (a), the Director shall support an initiative
			 to engage underrepresented students in kindergarten through the eighth
			 grade in informal STEM education activities.  Activities funded through
			 the initiative may include—(1)exposing underrepresented students to role models and near-peer mentors in the STEM fields;(2)providing for underrepresented students to attend STEM-related events, competitions, and
			 programs;(3)providing information regarding STEM career opportunities to underrepresented students and
			 their
			 parents;(4)training informal educators in the use of evidence-based methods for engaging underrepresented
			 students in STEM;(5)engaging girls in STEM, including through single-gender learning environments and hands-on,
			 inquiry-based learning programs; and(6)any other activities described under subsection (b) that the Director considers relevant to
			 underrepresented students.(e)EligibilityGrants under this section shall be competitively awarded to organizations that provide informal
			 STEM education activities to students in kindergarten through
			 the twelfth grade, such as—(1)State, local, and nonprofit or nongovernmental educational organizations;(2)institutions of higher education;(3)other education-oriented organizations, as identified by the Director; and(4)consortia of any institutions or organizations listed in paragraphs (1) through (3).(f)ApplicationsAn application for funding under this section shall be submitted at such time and in such manner
			 and contain such information as the Director considers necessary.  An
			 application shall include, at a minimum—(1)a description of the student population to be served by the activity;(2)a description of the process for attracting, recruiting, or selecting student participants;(3)a description of how funded activities would support research into engaging students, including
			 underrepresented students, in STEM and into promoting their academic
			 achievement;(4)an evaluation plan consistent with the requirements under subsection (g);(5)a description of the applicant’s experience and expertise in providing informal education
			 activities; and(6)if an application is relevant to the initiative in subsection (d), a description of the applicant’s
			 experience and
			 expertise in increasing the participation of underrepresented students in
			 STEM.(g)EvaluationsThe Director shall require each grant recipient under this section to submit an evaluation at the
			 conclusion of each fiscal year during which funds are received under this
			 section. The evaluation shall—(1)include both	formative and summative evaluations of the funded activity, using methods
			 appropriate to the programs;(2)be in a form prescribed by the Director; and(3)be submitted to the Director.(h)Research impactsEach grant under this section shall be relevant to research on student engagement in STEM fields.  
			     In ensuring that grants help
			 identify, develop, implement, or propagate best practices in informal STEM
			 education, the Director may establish, as
			 necessary, additional reporting requirements for a grant recipient under
			 this section.(i)Broader impactsThe Director may encourage all Foundation research grant recipients, in satisfying the Foundation's
			 Broader
			 Impacts criterion, to dedicate a portion of awarded funds to public
			 engagement activities conducted through
			 sustained collaboration with an informal STEM education organization or
			 initiative.(j)LimitationsA grant under this section may not be used for construction
			 of infrastructure.(k)CoordinationIn carrying out this section, the Director shall consult with other relevant Federal agencies, and
			 cooperate and coordinate with those Federal agencies, as necessary, to
			 avoid duplication with the
			 programs and policies of those Federal agencies.(l)Accountability and dissemination(1)In generalNot later than 3 years after the date of enactment of this Act, the Director shall evaluate the
			 grants under this section and, to the extent practicable, identify any
			 research outputs, best practices, and materials
			 developed or demonstrated.(2)ReportNot later than 180 days after the date the
			 evaluation is complete, the Director shall submit to the appropriate
			 committees of Congress and make widely available to the public a report
			 that includes—(A)the results of the evaluation; and(B)any recommendations for improving informal STEM education, STEM engagement, and STEM education
			 outcomes among students in kindergarten through
			 twelfth grade.510.Broadening participation(a)In generalThe Director shall invest in broadening the participation of underrepresented groups, including
			 minorities, women, and students from rural areas, in STEM fields. 
			 Investments shall include competitively awarded grants—(1)to support institutions of higher education in providing academic and social support for
			 underrepresented groups;(2)to facilitate student research activities;(3)to establish, maintain, and expand partnerships, including research collaborations, between
			 national
			 research laboratories, Federal agencies, industry, and minority-serving
			 institutions  (as described in section 371 of title III of the
			 Higher Education Act of 1965 (20 U.S.C. 1067q(a))), including
			 community colleges;(4)to promote activities to improve, among parents and students in underrepresented groups,
			 awareness of educational and career opportunities in STEM fields;(5)to conduct data collection and research activities relevant to recruitment, retention, instruction,
			 and curriculum development in STEM fields; and(6)to expand those projects that broaden the participation
			 of
			 underrepresented groups in STEM fields.(b)Use of fundsGrants to broaden the participation of underrepresented groups in STEM fields shall support
			 activities such as—(1)mentoring programs that partner STEM professionals with students;(2)internships for undergraduate and graduate students in STEM;(3)outreach programs that provide elementary and secondary school students with exposure to STEM
			 fields; and(4)additional programs as the Director may determine.(c)EvaluationThe Director, for each broadening participation
			 program or portfolio of programs, shall—(1)identify and include measurable objectives and milestones in each program's solicitation;(2)encourage the collection of quantitative data as relevant to the measurable objectives and
			 milestones under paragraph (1);(3)engage external analysts in evaluating
			 the program or portfolio against the objectives and milestones under
			 paragraph (1);(4)ensure that program or portfolio evaluations focus on the educational outcomes and not just the
			 inputs, activities
			 completed, or number of participants; and(5)whenever relevant, conduct longitudinal or comparison group studies.511.Prizes and challenges for broadening participation(a)In generalIn order to encourage the participation of
			 underrepresented students in STEM fields, the Director may establish a
			 prize or challenge under the America COMPETES Reauthorization Act of 2010
			 (Public Law
			 111–358; 124
			 Stat. 3982) or under any other provision
			 of law, as appropriate.(b)PurposesThe purpose of a prize or challenge under this section, among other possible purposes, may be—(1)to recognize institutions of higher education that have achieved sustained improvements in the
			 recruitment, retention, and graduation rates of underrepresented students
			 in STEM fields;(2)to encourage innovation by institutions of higher education in improving the recruitment,
			 retention,
			 and graduation rates of underrepresented students in STEM fields;(3)to develop, identify, and broadly distribute best practices in the recruitment, retention, and
			 graduation
			 rates of underrepresented students in STEM fields; or(4)to address other issues related to the participation of underrepresented groups in the STEM fields,
			 as the Director considers necessary.(c)SelectionEach prize award made under this section shall be determined based on proven outcomes for
			 underrepresented
			 students in STEM fields, as demonstrated through rigorous, data-driven
			 evaluation.512. Commercialization grants(a)In generalThe Director shall continue to award grants to promote the translation of  Foundation-sponsored
			 research discoveries into
			 the
			 marketplace.(b)Use of fundsCommercialization grants awarded under this section may be used to fund activities such as—(1)identifying Foundation-sponsored research and technologies that have the potential for accelerated
			 commercialization;(2)supporting prior or current Foundation-sponsored investigators in developing early-stage
			 proofs-of-concept and prototypes of technologies
			 that are derived from Foundation-sponsored research and have potential
			 market
			 value;(3)promoting sustainable partnerships between Foundation-funded institutions, industry, and other
			 organizations within academia and the private sector with
			 the purpose of accelerating technology transfer;(4)developing multi-disciplinary innovation ecosystems which involve and are responsive to specific
			 needs of academia and industry; and(5)providing professional development, mentoring, and advice in entrepreneurship, project management,
			 and technology and business development to innovators.(c)Eligibility(1)In generalThe following
			 organizations may be eligible for grants under this section:(A)Institutions of higher education.(B)Public technology transfer organizations.(C)Nonprofit technology transfer organizations.(D)A consortia of 2 or more of the organizations described under subparagraphs (A) through (C).(2)Lead organizationsAny eligible organization under paragraph (1) may apply as a lead organization.(d)ApplicationsAn organization seeking a grant under this section shall be required to
			 meet such requirements and to submit an application to the Director at
			 such time, in such manner, and containing such information as the Director
			 may require. The Director shall—(1)solicit applications from Foundation grants recipients who have developed technologies with the
			 potential for commercialization; and(2)seek from Foundation offices and divisions recommendations on outstanding Foundation-sponsored
			 research with clear potential for commercialization within a 3- to 10-year
			 period.(e)ReportNot later than 3 years after the date of enactment of this Act, the Director shall—(1)report to the appropriate committees of Congress on the impact of commercialization grants
			 described under subsections (a) and (b); and(2)make recommendations on whether and how a technology commercialization mechanism could be adopted
			 by
			 other Federal science agencies.513.National Science Foundation Innovation Corps(a)FindingsCongress makes the following findings:(1)The National Science Foundation  Innovation Corps (referred to in this section as the I-Corps) was established to foster a national
			 innovation ecosystem by encouraging institutions, scientists, engineers,
			 and entrepreneurs to identify and explore the potential of
			 Foundation-funded research well beyond the laboratory.(2)Through I-Corps, the Foundation invests in entrepreneurship and commercialization education,
			 training, and
			 mentoring that can ultimately lead to the practical deployment of
			 technologies, products, processes, and services that improve the Nation’s
			 competitiveness and benefit society.(b)Sense of CongressIt is the sense of
			 Congress that, in order to promote  a strong, lasting
			 foundation for the American innovation ecosystem, I-Corps should continue
			 to build a
			 network of entrepreneurs, educators, mentors, and institutions and support
			 specialized education and training.(c)Expansion of I-Corps and similar programs(1)In generalThe Director shall encourage the development and expansion of
			 I-Corps and of other training programs that focus on graduate student
			 professional development, including education in product
			 commercialization and entrepreneurship.  To facilitate this development
			 and expansion, the Director may establish agreements with other Federal
			 agencies that fund scientific
			 research and
			 development to allow researchers funded by those agencies to participate
			 in the I-Corps program.(2)Twenty-first century graduate educationSections 527(b) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–15(b)) is
			 amended—(A)by striking paragraphs (6) and (7); and(B)by inserting after paragraph (5) the following:(6)development and implementation of seminars, workshops, and other professional development
			 activities that increase the ability of graduate students to engage in
			 innovation, technology transfer, research commercialization, and
			 entrepreneurship;(7)development and implementation of seminars, workshops, and other professional development
			 activities that increase the ability of graduate students to effectively
			 communicate their research findings to technical audiences outside of
			 their own discipline and to nontechnical audiences, including potential
			 commercial partners and investors;.514.
					Graduate traineeship grant program
					(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Director shall
			 establish a grant program to incentivize the establishment, improvement,
			 or expansion of qualifying traineeship programs for graduate students.(b)Awards to eligible institutions(1)In generalThe Director
			 may award a grant under this section,
			 in an amount determined by the Director, to an eligible institution for
			 the establishment, improvement, or expansion of a qualifying traineeship
			 program.(2)PartnershipAn eligible
			 institution may partner with 1 or more nonprofit education or research
			 organizations, including scientific and engineering societies, for the
			 purposes of carrying out the activities authorized under this section.(3)Use of fundsA grant to an eligible institution may be used—(A)to provide up to 5 years of student support to trainees, including stipends,
			 tuition and fees,
			 education allowances, and support for ancillary needs; and(B)to fund permissible activities.(4)Permissible activitiesActivities supported by grants to eligible institutions under this section may include—(A)designing curricula that combine educational content with professional skill development relevant
			 to a diversity of career pathways;(B)advancing a multi-disciplinary focus that applies advanced knowledge to problem solving in multiple
			 areas;(C)providing opportunities for graduate students to gain teamwork, oral communication, planning
			 and project management, writing, presentation, and entrepreneurial skills;(D)creating advisory committees of employers to provide input and expertise in designing or modifying
			 graduate education programs;(E)providing graduate students with resources and guidance for a variety of career pathways; and(F)implementing an accountability and reporting system which tracks enrollment,
			 completion rates, and job placement information for the trainees supported
			 under the traineeship program.(5)Non-Federal matchingAn eligible institution receiving funding under this section for the establishment, improvement, or
			 expansion of a qualifying traineeship program may be required to
			 contribute non-Federal funds to the effort in an amount that is
			 significant and specified by the Director.(c)Awards	to individualsThe Director
			 may award a grant under this section to a Foundation-supported principal
			 investigator, graduate student, or post-doctoral fellow, in an amount
			 determined by the Director, to support professional skills development
			 through participation in a qualifying traineeship program.(d)Merit review(1)In generalEach grant awarded under this section shall be provided on a competitive, merit-reviewed basis.(2)ConsiderationsIn
			 selecting an eligible institution to receive a grant under subsection
			 (b), the Director shall consider
			 at a minimum—(A)the likelihood of success in undertaking the proposed effort at the eligible institution
			 submitting the application;(B)the evidence of long-term organizational support for the existing or proposed traineeship program;
			 and(C)the inclusion of plans for the assessment of the existing or proposed traineeship program and for
			 the
			 dissemination of best practices.(e)EvaluationThe Director shall evaluate the traineeship grant program established under this section not later
			 than 6 years
			 after the date the program is established. At a minimum, the Director
			 shall
			 evaluate the extent to which the program has achieved the objective of
			 supporting career development
			 among
			 graduate students.(f)DefinitionsIn this section:(1)Eligible institutionThe term eligible institution means an institution of higher education.(2)Qualifying traineeship programThe term qualifying traineeship program means a traineeship program designed—(A)to provide graduate students with career experience related to the graduate students' fields of
			 study;(B)to increase the relevance of academic preparation to national workforce needs, including the needs
			 of industry or Federal, State, or local government;(C)to support education and experience in entrepreneurship and commercialization; and(D)to provide for tuition and fees and such stipends and allowances, including travel and subsistence
			 expenses and dependency allowances, for the trainees as the Director
			 considers necessary.515.The experimental program to stimulate competitive research(a)FindingsSection 517(a) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–9(a)) is
			 amended—(1)in paragraph (1)—(A)by striking The National and inserting the National; and(B)by striking education, and inserting education;(2)in paragraph (2), by striking with 27 States and 2 jurisdictions, taken together, receiving only about 10 percent of all NSF
			 research funding and inserting with 28 States and 3 jurisdictions, taken together, receiving only about 12 percent of all National
			 Science Foundation research funding;(3)by striking paragraph (3); and(4)by inserting after paragraph (2) the following:(3)first established at the National Science Foundation in 1979, the Experimental Program to Stimulate
			 Competitive Research (referred to in this section as EPSCoR) assists States and jurisdictions
			 historically underserved by Federal research and development funding in
			 strengthening their research and innovation capabilities;(4)the EPSCoR structure requires each participating State to develop a science and technology plan
			 suited to State and local research, education, and economic interests and
			 objectives;(5)EPSCoR has been credited with advancing the research competitiveness of participating States,
			 improving awareness of science, promoting policies that link
			 scientific investment and economic growth,  and encouraging partnerships
			 between government, industry, and academia;(6)EPSCoR proposals are evaluated through rigorous and competitive merit-review processes to
			 ensure that awarded research and development efforts meet high scientific
			 standards; and(7)according to the National Academy of Sciences, EPSCoR has strengthened the national
			 research infrastructure and enhanced the educational opportunities needed
			 to develop the science and engineering workforce..(b)Sense of Congress(1)In generalIt is the sense of Congress that—(A)since maintaining the Nation’s scientific and economic
			 leadership
			 requires the participation of talented individuals nationwide, EPSCoR
			 investments into State research and education capacities are in
			 the Federal interest and should be sustained; and(B)EPSCoR should maintain its experimental component by supporting innovative methods for improving
			 research
			 capacity and competitiveness.(2)Definition of EPSCoRIn this subsection, the term EPSCoR has the meaning given the term in section 502 of the America COMPETES Reauthorization Act of 2010
			 (42 U.S.C. 1862p note).(c)Continuation of EPSCoRSection 517(b) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–9(b)) is
			 amended to read as follows:(b)Continuation of programThe Director shall continue to carry out EPSCoR, with the objective of helping the eligible States
			 to develop the research infrastructure that will make them more
			 competitive for Foundation research funding. The program shall continue to
			 increase at least as the National Science Foundation funding increases..(d)Award structure studySection 517 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–9) is amended by
			 adding
			 at the end the following:(g)Award structure planIn implementing its mandate to maximize the impact of Federal EPSCoR support on building
			 competitive research infrastructure, and based on the inputs and
			 recommendations of previous EPSCoR reviews, the EPSCoR Interagency
			 Coordinating
			 Committee shall develop a plan that, at a
			 minimum—(1)considers modifications to EPSCoR proposal solicitation, award type, and project evaluation—(A)to better reflect current agency priorities;(B)to focus EPSCoR funding on achieving critical scientific, infrastructure, and educational needs of
			 participating agencies and jurisdictions;(C)to encourage collaboration between EPSCoR-eligible institutions and researchers, including with
			 institutions and researchers in other States and jurisdictions;(D)to improve communication between State and Federal agency proposal reviewers; and(E)to continue to reduce administrative burdens associated with EPSCoR;(2)considers modifications to EPSCoR award structures—(A)to emphasize long-term investments in building research capacity, potentially through the use of
			 larger, renewable funding opportunities; and(B)to allow participating agencies, States, and jurisdictions to experiment with new research and
			 development funding models; and(3)considers modifications to the mechanisms used to monitor and evaluate EPSCoR awards—(A)to increase collaboration between EPSCoR-funded researchers and agency staff, including by
			 providing opportunities for mentoring young researchers and for the use of
			 Federal facilities;(B)to identify and disseminate best practices; and(C)to harmonize metrics across participating agencies, as appropriate..(e)Reports(1)Congressional reportsSection 517 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–9), as amended, is
			 further amended—(A)by
			 striking subsection (c);(B)by redesignating subsections (d) through (g) as subsections (c) through (f), respectively; and(C)by amending subsection (d), as redesignated, to read as follows:(d)Federal agency reportsEach Federal agency that administers an EPSCoR program, as part of its
			 Federal
			 budget submission, shall submit to the appropriate committees of Congress—(1)a description of the program strategy and objectives;(2)a description of the awards made in the previous fiscal year,
including—(A)the total amount made available, by State, under EPSCoR;(B)if applicable, the amount of co-funding made available to each EPSCoR State;(C)the total amount of agency funding made available to all institutions and entities within each
			 EPSCoR
			 State;(D)the efforts and accomplishments to more fully integrate the EPSCoR States in major agency
			 activities and initiatives;(E)the percentage of reviewers and number of new reviewers from EPSCoR States;(F)the percentage of new investigators from EPSCoR States; and(G)the number of programs or large collaborator awards involving a partnership of organizations and
			 institutions from EPSCoR and non-EPSCoR States; and(3)an analysis of the gains in academic research quality and competitiveness, and in science and
			 technology human resource development, achieved by the program over the
			 last
			 5 fiscal years..(2)Results of award structure planIn its first annual report after the date of enactment of this Act, the EPSCoR Interagency
			 Coordinating Committee shall submit to the
			 appropriate committees of Congress the results of the plan under 517(f) of
			 the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–9(f)).(f)Definition of EPSCoRSection 502 of the
			 America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p note) is
			 amended by amending paragraph (2) to read as follows:(2)EPSCoRThe term EPSCoR means—(A)the Experimental Program to Stimulate
			 Competitive Research; or(B)a program similar to the Experimental Program to
			 Stimulate
			 Competitive Research at another Federal agency..516.Assessing national K–12 science and engineering proficiency(a)MetricsThe National Science Board shall assess, for inclusion in the biennial report to the President and
			 Congress under section 4(j)
			 of the National Science Foundation Act of 1950 (42 U.S.C. 1863(j)),
			 potential metrics for evaluating science and engineering
			 comprehension for grades K–12.  In conducting its assessment, the
			 National Science Board shall consider including metrics that—(1)assess student understanding of science and engineering practices and their application to
			 real-world situations;(2)address student comprehension of core science and engineering principles;(3)emphasize student engagement in and exposure to science and engineering practices; and(4)measure student ability to develop and use science and engineering knowledge.(b)ConsultationIn conducting its assessment, the National Science Board shall consult Federal, State, local, and
			 private sector experts and draw upon available studies relevant to
			 science and engineering education and assessment.(c)ReportNot later than 1 year after the date of  enactment of this  Act, the National Science Board shall
			 transmit
			 to the appropriate committees of Congress a report detailing potential
			 methodologies for assessing trends in national science and engineering
			 proficiency for grades K–12.  At a minimum, the report shall include—(1)a detailed list of recommended metrics for evaluating science and engineering proficiency;(2)an assessment of any potential costs and challenges in assessing science and engineering
			 proficiency nationally; and(3)a recommendation on how best, if at all, to integrate the science and engineering proficiency
			 metrics into the report 
			 required under section 4(j) of the National Science Foundation Act of 1950
			 (42 U.S.C. 1863(j)).517.Integrative Graduate Education and Research Traineeship programSection 510(b) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1869 note) is amended
			 to read as follows:(b)Equal treatment of IGERT and GRF(1)Rate of funding increaseBeginning in the first fiscal year after the date of enactment of the America COMPETES Reauthorization Act of 2014 and each fiscal year thereafter, the Director may only increase funding for the Foundation’s
			 Graduate Research
			 Fellowship program (or any successor thereto), relative to the previous
			 fiscal year’s funding level,  at the same rate as a corresponding funding
			 increase to the Foundation’s Integrative Graduate Education and Research
			 Traineeship program (or any successor thereto).(2)Essential elements of IGERTThe essential elements of the Foundation’s Integrative Graduate Education and Research Traineeship
			 program (or any successor thereto) shall be maintained, including—(A)collaborative research that transcends traditional disciplinary boundaries to solve large and
			 complex research problems of significant scientific and societal
			 importance;(B)providing students the opportunity to become leaders in the science and engineering of the future;
			 and(C)that U.S. academic
			 institutions in the United
			 States, its territories, or possessions that grant a Ph.D. degree in
			 science, technology, engineering, or mathematics are eligible to be lead
			 institutions..518.STEM education partnershipsSection 9 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n) is
			 amended—(1)in the section heading, by striking Mathematics and science and inserting STEM;(2)in subsection (a)—(A)by striking mathematics and science each place it appears and inserting STEM;(B)by striking mathematics or science each place it appears in and inserting STEM;(C)by striking mathematics, science, and technology each place it appears and inserting STEM;(D)in paragraph (2)(B), by striking mathematics, science, or engineering and inserting STEM;(E)in paragraph (3)—(i)in subparagraph (F), by striking professional mathematicians, scientists, and engineers and inserting STEM professionals;(ii)in subparagraph (J), by striking mathematicians, scientists, and engineers and inserting STEM professionals;(iii)in subparagraph (K), by striking science, technology, engineering, and mathematics each place it appears and inserting STEM; and(iv)in subparagraph (M), by striking mathematicians, scientists, and engineers and inserting STEM professionals;(F)in paragraph (5)—(i)by striking Science in the heading and inserting STEM;(ii)by striking science, mathematics, engineering, and technology each place it appears and inserting STEM; and(iii)by striking science, mathematics, engineering, or technology and inserting STEM;(G)in paragraph (8), by striking scientists, technologists, engineers, or mathematicians and   inserting STEM professionals; and(H)in paragraph (10)—(i)by striking science, technology, engineering, and mathematics each place it appears and inserting STEM; and(ii)in subparagraph (A)(ii)(II), by striking science, technology, engineering, or mathematics   and inserting STEM;(3)in subsection (b)—(A)by striking mathematics and science each place it appears and inserting STEM;(B)in paragraphs (1)(B)(iv), by striking mathematics, science, engineering, and technology and inserting STEM; and(C)in paragraph (2)(G), by striking mathematics, science, engineering, and technology and inserting STEM; and(4)by amending subsection (d) to read as follows:(d)DefinitionsIn this section:(1)STEMThe term STEM means science, technology, engineering, and mathematics, including computing and computer
			 science.(2)STEM teacherThe term STEM teacher means a science, technology, engineering, mathematics, or computing teacher at the elementary
			 school or secondary school level.(3)ScienceIn the context of elementary and secondary education, the term science includes technology and pre-engineering..BSTEM secondary schools521.Report on STEM secondary schools(a)DatabaseThe
			 Secretary of Education, in coordination with the Director of the National
			 Science Foundation, shall develop a
			 database to identify existing
			 STEM secondary schools.(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary
			 of Education, in coordination with the Director of the National Science
			 Foundation, shall
			 submit a report to Congress with
			 recommendations on how to replicate existing successful STEM secondary
			 schools.522.Funding for STEM secondary schools(a)PurposeThe
			 purpose of this section is to increase the number of STEM secondary
			 schools in
			 the United States.(b)Program
			 authorized(1)In
			 generalThe Secretary of Education, in
			 coordination
			 with the Director of the National Science Foundation, shall award grants,
			 on a competitive basis, to State
			 educational agencies to enable the State educational agencies to carry out
			 the
			 purpose of this section by establishing or expanding STEM secondary
			 schools.(2)Geographic
			 distributionThe Secretary
			 of Education shall award grants under this section in a manner that
			 ensures geographic
			 diversity, including awarding grants to State educational agencies serving
			 rural areas.(c)ApplicationA
			 State educational agency desiring to receive a grant under this section
			 shall
			 submit an application to the Secretary of Education at such time, in such
			 manner, and containing such information as the Secretary may require.(d)Use of
			 fundsA State educational
			 agency receiving funds under this section shall use such funds to award
			 subgrants, on a competitive basis, to local educational agencies in the
			 State
			 to enable the local educational agencies to establish and maintain new
			 STEM
			 secondary schools, which may include repurposing an existing secondary
			 school
			 to become a STEM secondary school.VIInnovationAInnovation ecosystems611.Regional innovation program(a)Loan guarantees for science park infrastructureSection 27(d) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C.
			 3722(d)) is amended—
						(1)by striking paragraphs (1) and (2) and inserting the following:(1)In generalSubject to paragraph (2), the Secretary may guarantee 1 or more loans for projects for the
			 construction or expansion, including renovation and modernization, of
			 science park infrastructure.(2)Limitations(A)TypeIn guaranteeing a loan under paragraph (1), the Secretary may only guarantee 1 of the
			 following:(i)Payment of up to 80 percent of the loan principal.(ii)Not more than 3 years of debt service payments on the loan.(B)SizeThe maximum amount of loan principal guaranteed under this subsection may not exceed—(i)$50,000,000 with respect to any single project; and(ii)$300,000,000 with respect to all projects.;(2)in paragraph (4)—(A)by striking subparagraph (D); and(B)by redesignating subparagraphs (E) through (G) as subparagraphs (D) through (F), respectively;(3)by striking paragraph (7) and inserting the following:(7)Tax treatmentSection 149(b) of the Internal Revenue Code of 1986 shall not apply to bonds guaranteed under this
			 subsection.; and(4)by amending paragraph (8) to read as follows:(8)Authorization of appropriations(A)In generalThere is authorized to be appropriated for the cost (as defined in section 502 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 661a)) of
			 guaranteeing loans under this section, $7,000,000 for each of fiscal years
			 2015 through 2019.(B)AvailabilityAmounts appropriated or otherwise made available under subparagraph (A) shall remain
			 available for guaranteeing loans as described in such subparagraph until
			 expended..(b)Authorization of appropriations for regional innovation program for  fiscal years 2015 through 2019Section 27(i) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722(i)) is
			 amended to read as follows:(i)Authorization of AppropriationsExcept as provided in subsection (d)(8), there is authorized to be appropriated to carry out this
			 section, other than for loan guarantees under subsection (d), $25,000,000
			 for each of fiscal years 2015 through 2019..(c)Report on regional innovation clustersNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce shall
			 submit to the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Energy and Commerce of the House of
			 Representatives  a report describing—(1)the achievements of the regional innovation clusters formed or developed with the support of
			 grants awarded under section 27(i) of the Stevenson-Wydler Technology
			 Innovation Act of 1980 (15 U.S.C. 3722(i)); and(2)the economic benefits and job creation attributable to such regional innovation clusters with, to
			 the extent practical, quantifiable data.612.Workforce studies(a)Report on the STEM workforce(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Commerce, in
			 consultation with the Chair of the National Science and Technology Council
			 Committee on STEM Education, shall conduct a study of the current and
			 projected state of the Nation's available STEM workforce.(2)ContentThe study shall include—(A)an assessment of demands for and the availability of STEM professionals within the U.S. workforce,
			 currently and as projected over the next decade, with data categorized by
			 industry or industry sector, as practicable;(B)an assessment of the availability of STEM professionals within the U.S. workforce,
			 currently and as projected over the next decade, as required to meet the
			 demand for STEM professionals within industry, academia,  and the Federal
			 Government;(C)an assessment of the most common STEM-skill requirements within industry, academia, and the Federal
			 Government, currently and as projected
			 over the next decade;(D)an identification of—(i)the STEM skills that are most needed in the current and projected available STEM workforce; and(ii)the industries or industry sectors most likely to be affected, over the next decade, by the
			 needs identified under clause (i); and(E)priorities for STEM training, as informed by the assessments and
			 identifications under this section.(3)InputThe study shall draw on previous data collection and reports related to STEM workforce needs in the
			 United States, as appropriate.(4)ReportNot later than 540 days after the date enactment of this Act, the Secretary of Commerce shall
			 report to the appropriate committees of Congress the findings of the
			 study, including any recommendations to update the Federal 5-year STEM
			 education strategic plan to develop the available STEM workforce based on
			 the assessment under this subsection.(b)RepealSection 303 of the America COMPETES Reauthorization Act of 2010 (33 U.S.C. 893c) is repealed.613.National strategic plan for advanced manufacturingSection 102 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6622) is amended—(1)in subsection (a), by adding at the end the
following: In furtherance of the Committee’s work,
the Committee shall consult with the National Economic Council.;(2)in subsection (b), by striking paragraph (7) and inserting the following:(7)develop and update a national strategic
plan for advanced manufacturing in accordance with
subsection (c).; and(3)by striking subsection (c) and inserting the
following:(c)National strategic plan for advanced manufacturing(1)In generalThe President shall submit
to Congress, and publish on an Internet website that is accessible to the public, the strategic
			 plan developed under paragraph (2).(2)DevelopmentThe Committee shall develop and update as required under paragraph (4), in coordination with the
			 National Economic Council,
a strategic plan to improve Government coordination
and provide long-term guidance for Federal programs and activities in support of United States
manufacturing competitiveness, including advanced
manufacturing research and development.(3)ContentsThe strategic plan described in paragraph (2) shall—(A)specify and prioritize near-term and
long-term objectives, including research and development objectives, the anticipated timeframe for
			 achieving the objectives, and the metrics for
use in assessing progress toward the objectives;(B)describe the progress made in achieving the objectives from prior strategic plans, including a
			 discussion of why specific objectives
were not met;(C)specify the role, including the programs and activities, of each relevant Federal agency in meeting
			 the objectives of the strategic
plan;(D)describe how the Federal agencies and federally funded research and development centers supporting
			 advanced manufacturing research and development will foster the transfer
			 of research and development results into new
manufacturing technologies and United States
based manufacturing of new products and processes for the benefit of society to ensure national,
			 energy, and economic security;(E)describe how such Federal agencies
and centers will strengthen all levels of manufacturing education and training programs to
ensure an adequate, well-trained workforce;(F)describe how such Federal agencies and centers will assist small- and medium-sized
manufacturers in developing and implementing
new products and processes;(G)analyze factors that impact innovation and competitiveness for United States advanced
			 manufacturing, including—(i)technology transfer and commercialization activities;(ii)the adequacy of the national security industrial base;(iii)the capabilities of the domestic
manufacturing workforce;(iv)export opportunities and trade
policies;(v)financing, investment, and taxation policies and practices;(vi)emerging technologies and markets; and(vii)advanced manufacturing research and development undertaken by
competing nations; and(H)elicit and consider the recommendations of a wide range of stakeholders, including
representatives from diverse manufacturing
companies, academia, and other relevant organizations and institutions.(4)UpdatesNot later than May 1, 2018,
and not less frequently than once every 4 years
thereafter, the President shall submit to Congress,
and publish on an Internet website that is accessible to the public, an update of the strategic
			 plan submitted under paragraph (1). Such updates shall be developed in
			 accordance with the procedures set forth under this subsection.(5)Requirement to consider strategy in
the budgetIn preparing the budget for a fiscal year under section 1105(a) of title 31, United States
Code, the President shall include information regarding the consistency of the budget with the
			 goals and recommendations included in the strategic plan
developed under this subsection applying to that fiscal year.(6)AMP Steering committee inputThe
Advanced Manufacturing Partnership Steering Committee of the President’s Council of Advisors on
Science and Technology shall provide input, perspective, and recommendations to assist in the
			 development and updates of the strategic plan under this
subsection..614.Sense of Congress; optics and photonics innovationsIt is the sense of Congress that—(1)optics and photonics research and technologies promote U.S. global competitiveness in industry
			 sectors, including telecommunications and information technology, energy,
			 healthcare and medicine, manufacturing, and defense;(2)Federal science agencies, industry, and academia should seek partnerships to develop basic research
			 in optics and photonics into more mature technologies and capabilities; 
			 and(3)Federal science agencies, as appropriate, should—(A)identify optics and photonics-related programs within their agencies; and(B)partner with the private sector and academia to leverage knowledge and resources and to promote
			 innovation in optics and photonics.BNational nanotechnology initiative621.Short titleThis subtitle may be cited as the National Nanotechnology Initiative Amendments Act of 2014.622.FindingsCongress makes the following findings:(1)The National Nanotechnology Initiative is a multiagency Federal Government research and development
			 program established in 2001.(2)As of the date of the enactment of this Act, more than $18,000,000,000 has been invested in
			 nanoscience and nanotechnology through the National Nanotechnology
			 Initiative.(3)Of the 20 agencies participating in the National Nanotechnology Initiative, 11 have budgets for
			 nanotechnology-related research and development.(4)Research supported by the National Nanotechnology Initiative is advancing our fundamental
			 understanding and techniques to enable the measurement, manipulation, and
			 control of matter at the nanoscale.(5)In order for U.S. companies and society to benefit from this research, the National
			 Nanotechnology Initiative needs to support the engineering, scale-up, and
			 commercialization of nanotechnology-enabled materials, devices, systems,
			 and products.(6)An important achievement of the National Nanotechnology Initiative is the development of an
			 extensive infrastructure of interdisciplinary research, development, and
			 education centers, networks, and user facilities that should be continued,
			 supported, and expanded.(7)The field of nanotechnology is expanding rapidly and is projected to develop closely with other
			 emerging and converging bio and information technologies, creating new
			 science and engineering domains and manufacturing paradigms.(8)The United States is the world leader in nanoscience and nanotechnology and the creation of
			 nanotechnology knowledge as measured by the number and quality of
			 scientific papers and patents.  However, international indicators, such as
			 foreign government and corporate funding and publications and patent
			 applications, suggest that the United States is facing increasing global
			 competition in nanotechnology.(9)The National Nanotechnology Initiative is making important contributions to research, responsible
			 development, and infrastructure relating to nanotechnology and in the
			 commercialization of nanotechnology.623.Enhancement of management of National Nanotechnology Initiative(a)Establishment of nanotechnology signature initiatives; quadrennial strategic planSection 2 of  the 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7501) is
			 amended—(1)in subsection (c)—(A)by redesignating paragraphs (3) through (10) as paragraphs (4) through (11), respectively;(B)by inserting after paragraph (2) the following:(3)establish nanotechnology signature initiatives in focused areas of national importance (as
			 described
			 in subsection (d));; and(C)by amending paragraph (5), as redesignated, to read as follows:(5)develop, not later than 1 year after the date of the enactment of the National Nanotechnology Initiative Amendments Act of 2014, and update not less frequently than once every 4 years thereafter, a strategic plan to guide the
			 Program activities described under subsection (b) that—(A)specifies—(i)the overarching goals for the Program;(ii)near-term and long-term objectives for the Program; and(iii)the metrics to be used for assessing progress toward such objectives;(B)describes how the Program will—(i)allocate funding for interagency nanotechnology projects;(ii)encourage and support interdisciplinary research and development in nanotechnology; and(iii)support the engineering, scale-up, and commercialization of nanotechnology necessary to move
			 results out of the laboratory and into applications for the benefit of
			 society, including through cooperation and collaboration with
			 nanotechnology research, development, and technology transition
			 initiatives supported by the States;(C)includes—(i)recommendations for research and technology development that could be met through joint industry
			 and government partnership; and(ii)plans of participating agencies for categorizing and tracking investments in nanotechnology; and(D)addresses recommendations of the Advisory Panel and the National Academy of Sciences concerning the
			 Program;;(2)by redesignating subsection (d) as subsection (e);(3)by inserting after subsection (c) the following:(d)Nanotechnology signature initiatives(1)TeamsThe Council shall establish multiagency teams to carry out the nanotechnology signature initiatives
			 established under subsection (c)(3).(2)Joint solicitations and collaborative networksEach team established under paragraph (1) shall encourage joint agency solicitations and the
			 establishment of collaborative nanotechnology research and development,
			 user facilities, and education networks.;(4)in subsection (e), as redesignated by subparagraph (B)—(A)in the matter preceding paragraph (1), by striking Senate Committee on Commerce, Science, and Transportation and the House of Representatives
			 Committee on Science and inserting Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives;(B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively;(C)by inserting after paragraph (2) the following:(3)the Program budget for the current fiscal year and the proposed Program budget for the next fiscal
			 year for each nanotechnology signature initiative, including a description
			 of each initiative's research goals, strategic plan, expected outcomes
			 for the next fiscal year, and accomplishments;; and(D)in paragraph (6), as redesignated, by striking the plan described in subsection (c)(7), and inserting the plan described in subsection (c)(8),; and(5)by adding at the end the following:(f)Designation as National Nanotechnology InitiativeThe Program shall also be known as the National Nanotechnology Initiative..(b)Appointment of Director of National Nanotechnology Coordination Office as cochair of  Subcommittee
			 on Nanoscale Science, Engineering, and Technology of National Science and
			 Technology CouncilSection 3 of the 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7502) is amended by adding at the end the following:(d)Cochair of Subcommittee on Nanoscale Science, Engineering, and TechnologyThe Director of the Office of Science and Technology Policy shall appoint the Director of the
			 National Nanotechnology Coordination Office as a cochair of the
			 Subcommittee on Nanoscale Science, Engineering, and Technology of the
			 Council..(c)Nanotechnology signature initiative definedSection 10 of the 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7509) is amended—(1)by redesignating paragraphs (1), (2), (3), (4), (5), and (6) as paragraphs (2), (4), (6), (3), (1),
			 and (7), respectively; and(2)by inserting after paragraph (4), as redesignated, the following:(5)Nanotechnology signature initiativeThe term nanotechnology signature initiative means a Program initiative established under section 2(c)(3)..(d)Sense of Congress on working groups of the National Science and Technology CouncilIt is the sense of Congress that the National Science and Technology Council should—(1)regularly assess the working groups of the National Science and Technology Council to ensure that
			 each working group is serving a
			 useful management
			 and coordination role related to the goals and objectives of the strategic
			 plan of the National Nanotechnology Initiative required under section
			 2(c)(5)
			 of the  21st Century Nanotechnology Research and Development Act (15
			 U.S.C. 7501(c)(5)), as amended by subsection (a)(1)(C);(2)redefine or eliminate working groups that are no longer useful and form new
			 working groups as needed;(3)consider creating new working groups in the areas of user facility oversight and coordination and
			 education and workforce development; and(4)consider expanding the charters of the Nanomanufacturing, Industry Liaison and Innovation Working
			 Group and the
			 Nanotechnology Environment and Health Implications Working Group to
			 enable the groups to address more broadly cross-agency
			 nanotechnology-related areas, such as informatics, modeling and
			 simulation, regulatory science, and instrument development.624.Quadrennial reports by National Nanotechnology Advisory PanelSection 4(d) of the 21st Century Nanotechnology Research and Development Act (15
			 U.S.C. 7503(d)) is amended to read as follows:(d)Quadrennial reportsNot later than 1 year after the date on which the National Science and Technology Council develops
			 the strategic plan required under section 2(c)(5) and not less frequently
			 than once every 4 years thereafter, the Advisory Panel shall submit a
			 report to the
			 President and Congress that includes—(1)the assessments of the Advisory Panel
			 under subsection (c); and(2)the recommendations of the Advisory Panel for
			 ways to improve the Program.. 625.Quadrennial external review of National Nanotechnology InitiativeSection 5 of the 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7504) is
			 amended to read as follows:5.Quadrennial external review of National Nanotechnology Program(a)In generalThe Director of the National Nanotechnology Coordination Office shall seek to enter into an
			 arrangement with the National Academy of
			 Sciences to conduct a quadrennial review of the Program.  The Director
			 shall ensure that the arrangement with the National Research Council is
			 concluded in order to allow sufficient time to comply with the reporting
			 requirements
			 under subsection (c).(b)Scope of workThe Director shall negotiate with the National Academy of Sciences regarding the scope of work to
			 be
			 performed,
			 which shall include—(1)a review of the research priorities of the Program, including whether the amount and allocation of
			 funding among program component areas and nanotechnology signature
			 initiatives is appropriate to accomplish the Program’s goals and
			 objectives;(2)an evaluation of the Program's management and coordination across agencies and disciplines,
			 including the effectiveness of the National Nanotechnology Coordination
			 Office in providing technical and administrative support to the Program;
			 and(3)an assessment of the Program's success in transferring technology to the private sector and
			 recommendations for improving technology demonstration, transfer, and
			 commercialization.(c)Quadrennial reportsNot later than 913 days after the date on which the development of the strategic plan required
			 under
			 section 2(c)(5) is completed  and not less frequently than once every 4
			 years thereafter, the Director of the National Nanotechnology Coordination
			 Office shall submit a report to the Advisory Panel and Congress that
			 describes the results of the most recent quadrennial review carried out
			 under subsection (a)..626.Nanotechnology transfer, commercialization, and roadmaps(a)Technology transfer and commercializationThe 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7501 et seq.) is amended—(1)by redesignating section 10 as section 13; and(2)by inserting after section 9 the following:10.Technology transfer and commercialization(a)Public outreach and education(1)By participating agenciesThe Council shall encourage agencies participating in the Program to inform the public about—(A)the science, technology, and benefits of nanotechnology; and(B)the commercial products enabled by nanotechnology.(2)National nanotechnology coordination officeThe Director of the National Nanotechnology Coordination Office shall inform the public about the
			 matters described in paragraph (1).(b)Access to facilities(1)In generalThe Council shall encourage the head of each agency that participates in the Program and supports
			 a
			 federally owned or operated nanotechnology research center or designated
			 user facility as part of the
			 Program to provide access to such center or facility to a representative
			 of industry, academia, or other potential user of such center or facility
			 for the purpose of—(A)transferring research results;(B)demonstrating models of nanoscale- or nanotechnology-enabled products or devices; or(C)demonstrative processes for determining proof of concept.(2)PolicyThe head of each agency described in paragraph (1) shall develop a policy on providing access to
			 the centers and facilities described in such paragraph, which shall 
			 include whether such access necessitates imposing a user fee.(c)Support of standards development(1)In generalThe head of an agency participating in the Program shall support the development of domestic and
			 international standards for
			 nanotechnology.(2)Travel expensesThe head of an agency participating in the Program may reimburse the travel expenses of an employee
			 of the agency who participates in activities relating to development under
			 paragraph (1)..(b)Sense of CongressIt is the sense of Congress that—(1)the  National Science and Technology Council should encourage
			 groups in nanotechnology-enabled industries to participate in developing
			 technology roadmaps and in partnering to address long-term research and
			 development needs;(2)when appropriate, agencies participating in the National
			 Nanotechnology Initiative should use the prize authority granted under
			 section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15
			 U.S.C. 3719) to conduct prize competitions in order to spur innovation,
			 solve difficult problems, and advance their core mission; and(3)to the greatest extent practical, agencies participating in the
			 National Nanotechnology Initiative that conduct a Small Business
			 Innovation Research program or a Small Business Technology Transfer
			 program should—(A)encourage the submission of applications for nanoscience- and nanotechnology-related projects to
			 such programs; and(B)utilize authorities under subsections (cc) and (gg) of section 9 of the Small Business Act (15
			 U.S.C. 638) to accelerate the commercialization of Small Business
			 Innovation Research program and Small Business Technology Transfer program
			 nanoscience and nanotechnology research.627.Publication of data concerning nanotechnologyThe 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7501 et seq.) is amended by inserting after section 10, as added by section 626(a)(2),
			 the following:11.Publication of dataThe National Nanotechnology Coordination Office shall serve as a central repository to collect,
			 track, analyze, and report data regarding—(1)the impact of nanotechnology on the U.S. economy;(2)publications concerning nanotechnology;(3)patents relating to nanotechnology;(4)educational activities relating to nanotechnology; and(5)matters concerning the U.S. workforce and nanotechnology..628.National Science Foundation evaluation of investments of National Nanotechnology Initiative in
			 education and workforce trainingNot later than 2 years after the date of the enactment of this Act, the National Science
			 Foundation, in cooperation with the Secretary of Education and the
			 Secretary of Labor and working with the Director of the  National
			 Nanotechnology Coordination Office, shall—(1)evaluate the investments of the National Nanotechnology Initiative in education and workforce
			 training; and(2)submit to Congress a report on the findings of the National Science Foundation with respect to the
			 evaluation carried out under paragraph (1).629.Sharing of best practices of centers, networks, and user facilitiesThe 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7501 et seq.) is amended by inserting after section 11, as added by section 627, the
			 following:12.Sharing of best practices of centers, networks, and user facilitiesThe Council, working with the Director of the National Nanotechnology Coordinating Office, shall
			 periodically convene meetings for nanotechnology related centers,
			 networks, and user facilities to share best practices regarding—(1)strategic planning;(2)intellectual property management;(3)outreach to industry; and(4)technology demonstration, transfer, and commercialization..630.Sense of Congress regarding environment, health, and safety matters concerning nanotechnology(a)Sense of Congress on coordination regarding environment, health, and safety research relating to
			 nanotechnologyIt is the sense of Congress that the National Science and Technology Council should—(1)coordinate the
			 development by the agencies participating in the National Nanotechnology
			 Initiative of performance measures, targets, timeframes, cost estimates
			 and available resources for nanotechnology environment, health, and safety
			 research that align with the research needs of the Initiative, consistent
			 with the agencies’ respective statutory authorities; and(2)include the
			 information described in paragraph (1) in publicly available reports.(b)Sense of Congress on funding cross-Agency activitiesIt is the sense of Congress that the head of each agency participating in the National
			 Nanotechnology Initiative should consider funding cross-agency activities
			 of the environment, health, and safety program component area, such as
			 partnerships, informatics, regulatory science, nanotoxicology, models, and
			 instrument development.
